Exhibit 10.3
 
PLEDGE AGREEMENT
among
TOWN SPORTS INTERNATIONAL HOLDINGS, INC.,
TOWN SPORTS INTERNATIONAL, LLC,
VARIOUS OTHER SUBSIDIARIES OF TOWN SPORTS INTERNATIONAL HOLDINGS, INC.
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as COLLATERAL AGENT
Dated as of May 11, 2011
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                Page  
1. SECURITY FOR OBLIGATIONS
    2    
2. DEFINITIONS
    3    
3. PLEDGE OF SECURITIES, ETC.
    7    
3.1 Pledge
    7  
3.2 Procedures
    10  
3.3 Subsequently Acquired Collateral
    11  
3.4 Transfer Taxes
    12  
3.5 Definition of Pledged Notes
    12  
3.6 Certain Representations and Warranties Regarding the Collateral
    12    
4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.
    12    
5. VOTING, ETC., WHILE NO EVENT OF DEFAULT
    12    
6. DIVIDENDS AND OTHER DISTRIBUTIONS
    13    
7. REMEDIES IN CASE OF AN EVENT OF DEFAULT
    13    
8. REMEDIES, CUMULATIVE, ETC.
    14    
9. APPLICATION OF PROCEEDS
    15    
10. PURCHASERS OF COLLATERAL
    15    
11. INDEMNITY
    15    
12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER
    16    
13. FURTHER ASSURANCES; POWER-OF-ATTORNEY
    17    
14. THE PLEDGEE AS COLLATERAL AGENT
    17    
15. TRANSFER BY THE PLEDGORS
    17    
16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS
    18    
17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; ORGANIZATIONAL
IDENTIFICATION NUMBERS; CHANGES THERETO; ETC.
    20    
18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.
    20  

(i)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                Page  
19. TERMINATION; RELEASE
    21    
20. NOTICES, ETC.
    22    
21. WAIVER; AMENDMENT
    22    
22. MISCELLANEOUS
    23    
23. HEADINGS DESCRIPTIVE
    23    
24. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    23    
25. PLEDGOR’S DUTIES
    24    
26. COUNTERPARTS
    24    
27. SEVERABILITY
    24    
28. RECOURSE
    24    
29. ADDITIONAL PLEDGORS
    24    
30. LIMITED OBLIGATIONS
    25    
31. RELEASE OF PLEDGORS
    25  

              ANNEX A   -   SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION,
JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS   ANNEX B
  -   SCHEDULE OF SUBSIDIARIES ANNEX C   -   SCHEDULE OF STOCK ANNEX D   -  
SCHEDULE OF NOTES ANNEX E   -   SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS
ANNEX F   -   SCHEDULE OF PARTNERSHIP INTERESTS ANNEX G   -   SCHEDULE OF CHIEF
EXECUTIVE OFFICES ANNEX H   -   FORM OF AGREEMENT REGARDING UNCERTIFICATED      
  SECURITIES, LIMITED LIABILITY COMPANY INTERESTS AND PARTNERSHIP INTERESTS

(ii)



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT
          PLEDGE AGREEMENT (as amended, modified or supplemented from time to
time, this “Agreement”), dated as of May 11, 2011, among each of the undersigned
pledgors (each, a “Pledgor” and, together with any other entity that becomes a
pledgor hereunder pursuant to Section 29 hereof, the “Pledgors”) and Deutsche
Bank Trust Company Americas, as collateral agent (together with any successor
collateral agent, the “Pledgee”), for the benefit of the Secured Creditors (as
defined below). Except as otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.
W I T N E S S E T H :
          WHEREAS, Town Sports International Holdings, Inc. (“Holdings”), Town
Sports International, LLC (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”) and Deutsche Bank Trust Company Americas, as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”), have entered into a Credit Agreement, dated as of
May 11, 2011 (as amended, modified, restated, extended, restructured and/or
supplemented from time to time, together with any agreement refinancing in full
the Indebtedness under such agreement or successor agreements to the extent such
agreement provides that it is to be the “Credit Agreement” hereunder, the
“Credit Agreement”), providing for the making of Loans to, and the issuance of,
and participation in, Letters of Credit for the account, of the Borrower, all as
contemplated therein (the Lenders, each Issuing Lender, the Administrative Agent
and the Pledgee are herein called the “Lender Creditors”);
          WHEREAS, pursuant to the Credit Agreement Party Guaranty, each Credit
Agreement Party has guaranteed to the Secured Creditors the payment when due of
all Guaranteed Obligations as described (and defined) therein;
          WHEREAS, pursuant to the Subsidiaries Guaranty, each Pledgor (other
than Holdings and the Borrower) has jointly and severally guaranteed the payment
and performance when due of all Guaranteed Obligations as described (and
defined) therein;
          WHEREAS, the Borrower and/or one or more of its Subsidiaries may at
any time and from time to time enter into one or more Interest Rate Protection
Agreements or Other Hedging Agreements with one or more Lender Creditors or any
affiliate thereof (each such Lender Creditor or affiliate, even if the
respective Lender Creditor subsequently ceases to be a Lender under the Credit
Agreement for any reason, together with such Lender Creditor’s or affiliate’s
successors and assigns, if any, collectively, the “Other Creditors” and,
together with the Lender Creditors, the “Secured Creditors”);
          WHEREAS, it is a condition precedent to the making of Loans to the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and to the Other Creditors
entering into Interest Rate Protection

 



--------------------------------------------------------------------------------



 



Agreements and Other Hedging Agreements that each Pledgor shall have executed
and delivered to the Pledgee this Agreement; and
          WHEREAS, each Pledgor will obtain benefits from the incurrence of
Loans by the Borrower and the issuance of, and participation in, Letters of
Credit for the account of the Borrower under the Credit Agreement and the
entering into by the Borrower and/or one or more of its Subsidiaries of Interest
Rate Protection Agreements or Other Hedging Agreements and, accordingly, desires
to enter into this Agreement in order to satisfy the conditions described in the
preceding recital and to induce the Lenders to make Loans to the Borrower and
issue, and/or participate in, Letters of Credit for the account of the Borrower
and the Other Creditors to enter into Interest Rate Protection Agreements or
Other Hedging Agreements with the Borrower and/or one or more of its
Subsidiaries;
          NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Pledgor, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor hereby makes the following representations and
warranties to the Pledgee for the benefit of the Secured Creditors and hereby
covenants and agrees with the Pledgee for the benefit of the Secured Creditors
as follows:
     1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:
     (i) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, reimbursement
obligations (both actual and contingent) under Letters of Credit, fees, costs,
and indemnities (including in each case, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Pledgor or any Subsidiary thereof at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding) of such Pledgor to the Lender Creditors, whether now
existing or hereafter incurred under, arising out of, or in connection with, the
Credit Agreement and the other Credit Documents to which such Pledgor is a party
(including, in the case of each Pledgor that is a Guarantor, all such
obligations, liabilities and indebtedness of such Pledgor under its Guaranty)
and the due performance and compliance by such Pledgor with all of the terms,
conditions and agreements contained in the Credit Agreement and in such other
Credit Documents (all such obligations, liabilities and indebtedness under this
clause (i), except to the extent consisting of obligations, liabilities or
indebtedness with respect to Interest Rate Protection Agreements or Other
Hedging Agreements, being herein collectively called the “Credit Document
Obligations”);
     (ii) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, in each case, without limitation, all interest that accrues after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Pledgor or
any of its Subsidiaries at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in

2



--------------------------------------------------------------------------------



 



any such proceeding) owing by such Pledgor to the Other Creditors under, or with
respect to (including, in the case of each Pledgor that is a Guarantor, all such
obligations, liabilities and indebtedness of such Pledgor under its Guaranty),
each Interest Rate Protection Agreement and Other Hedging Agreement, whether
such Interest Rate Protection Agreement or Other Hedging Agreement is now in
existence or hereafter arising and the due performance and compliance by such
Pledgor with all of the terms, conditions and agreements contained therein (all
such obligations, liabilities and indebtedness described in this clause
(ii) being herein collectively called the “Other Obligations”);
     (iii) any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;
     (iv) in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations or liabilities of such Pledgor referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and
     (v) all amounts paid by any Secured Creditor as to which such Secured
Creditor has the right to reimbursement under Section 11 of this Agreement;
all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (v) of this Section 1 being herein collectively called the
“Obligations,” it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.
          2. DEFINITIONS. (a) Reference to singular terms shall include the
plural and vice versa.
          (b) The following capitalized terms used herein shall have the
definitions specified below:
          “Administrative Agent” shall have the meaning set forth in the
recitals hereto.
          “Adverse Claim” shall have the meaning given such term in
Section 8-102(a)(1) of the UCC.
          “Agreement” shall have the meaning set forth in the first paragraph
hereof.
          “Borrower” shall have the meaning set forth in the recitals hereto.
          “Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.

3



--------------------------------------------------------------------------------



 



          “Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.
          “Collateral” shall have the meaning set forth in Section 3.1 hereof.
          “Collateral Accounts” shall mean any and all accounts established and
maintained by the Pledgee in the name of any Pledgor at any time while an Event
of Default shall have occurred and be continuing to which Collateral may be
credited after the occurrence and during the continuance of an Event of Default.
          “Credit Agreement” shall have the meaning set forth in the recitals
hereto.
          “Credit Document Obligations” shall have the meaning set forth in
Section 1(i) hereof.
          “Credit Documents” shall have the meaning provided in the Credit
Agreement, as such documents may be amended, modified, restated and/or
supplemented from time to time in connection with the Credit Agreement.
          “Equity Interest” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interest in (however designated) equity of such Person,
including, without limitation, any common stock, preferred stock, any limited or
general partnership interest and any limited liability company membership
interest.
          “Event of Default” shall mean any Event of Default under, and as
defined in, the Credit Agreement or, after the Credit Document Obligations have
been paid in full and all Letters of Credit and Commitments have terminated, an
Event of Default (or similar term) under any Interest Rate Protection Agreement
or Other Hedging Agreement entered into with an Other Creditor.
          “Exempted Foreign Entity” shall mean any Foreign Subsidiary of the
Borrower that is treated as a corporation or an association taxable as a
corporation for U.S. Federal income tax purposes.
          “Financial Asset” shall have the meaning given such term in
Section 8-102(a)(9) of the UCC.
          “Foreign Subsidiary” shall have the meaning given such term the Credit
Agreement.
          “Holdings” shall have the meaning set forth in the recitals hereto.
          “Indemnitees” shall have the meaning set forth in Section 11 hereof.

4



--------------------------------------------------------------------------------



 



          “Instrument” shall have the meaning given such term in
Section 9-102(a)(47) of the UCC.
          “Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.
          “Lender Creditors” shall have the meaning set forth in the recitals
hereto.
          “Lenders” shall have the meaning set forth in the recitals hereto.
          “Limited Liability Company Assets” shall mean all assets, whether
tangible or intangible and whether real, personal or mixed (including, without
limitation, all limited liability company capital and interest in other limited
liability companies), at any time owned by any Pledgor or represented by any
Limited Liability Company Interest.
          “Limited Liability Company Interests” shall mean the entire limited
liability company membership interest at any time owned by any Pledgor in any
limited liability company.
          “Non-Voting Equity Interests” shall mean all Equity Interests of any
Foreign Subsidiary of the Borrower which are not Voting Equity Interests.
          “Notes” shall mean (x) all intercompany notes at any time issued to
each Pledgor and (y) all other promissory notes from time to time issued to, or
held by, each Pledgor.
          “Obligations” shall have the meaning set forth in Section 1 hereof.
          “Other Creditors” shall have the meaning set forth in the recitals
hereto.
          “Other Hedging Agreements” shall have the meaning given such term the
Credit Agreement.
          “Other Obligations” shall have the meaning set forth in Section 1(ii)
hereof.
          “Partnership Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all partnership capital and interest in other partnerships), at any time owned
or represented by any Partnership Interest.
          “Partnership Interest” shall mean the entire general partnership
interest or limited partnership interest at any time owned by any Pledgor in any
general partnership or limited partnership.
          “Person” shall have the meaning given such term the Credit Agreement.
          “Pledged Notes” shall have the meaning set forth in Section 3.5
hereof.
          “Pledgee” shall have the meaning set forth in the first paragraph
hereof.
          “Pledgor” shall have the meaning set forth in the first paragraph
hereof.
          “Proceeds” shall have the meaning given such term in
Section 9-102(a)(64) of the UCC and, in any event, shall also include, but not
be limited to, (i) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to the Pledgee or any

5



--------------------------------------------------------------------------------



 



Pledgor from time to time with respect to any of the Collateral, (ii) any and
all payments (in any form whatsoever) made or due and payable to any Pledgor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any Person acting under color of governmental
authority), and (iii) any and all other amounts from time to time paid or
payable under or in connection with any of the Collateral.
          “Registered Organization” shall mean a “registered organization” as
such term is defined in Section 9-102 (a) (70) of the UCC.
          “Required Lenders” shall have the meaning given such term in the
Credit Agreement.
          “Required Secured Creditors” shall have the meaning given such term in
the Security Agreement.
          “Secured Creditors” shall have the meaning set forth in the recitals
hereto.
          “Secured Debt Agreements” shall mean and include (x) this Agreement,
(y) the other Credit Documents, and (z) the Interest Rate Protection Agreements
and Other Hedging Agreements entered into with any Other Creditor.
          “Securities Account” shall have the meaning given such term in
Section 8-501(a) of the UCC.
          “Securities Act” shall mean the Securities Act of 1933, as amended, as
in effect from time to time.
          “Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.
          “Security” and “Securities” shall have the meaning given such term in
Section 8-102(a)(15) of the UCC and shall in any event also include all Stock
and all Notes.
          “Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.
          “Stock” shall mean all of the issued and outstanding shares of capital
stock at any time owned by any Pledgor of any corporation.
          “Subsidiary” shall have the meaning given such term in the Credit
Agreement.
          “Termination Date” shall have the meaning set forth in the Security
Agreement.
          “Transmitting Utility” shall mean a “transmitting utility” as such
term is defined in Section 9-102(a)(80) of the UCC.

6



--------------------------------------------------------------------------------



 



          “UCC” shall mean the Uniform Commercial Code as in effect in the State
of New York from time to time; provided that all references herein to specific
sections or subsections of the UCC are references to such sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.
          “Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.
          “Voting Equity Interests” of any Foreign Subsidiary of the Borrower
shall mean all classes of Equity Interests of such Foreign Subsidiary entitled
to vote.
          3. PLEDGE OF SECURITIES, ETC.
          3.1 Pledge
          . To secure the Obligations now or hereafter owed or to be performed
by such Pledgor, each Pledgor does hereby grant, pledge and assign to the
Pledgee for the benefit of the Secured Creditors, and does hereby create a
continuing security interest in favor of the Pledgee for the benefit of the
Secured Creditors in, all of its right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):
          (a) each of the Collateral Accounts, including any and all assets of
whatever type or kind deposited by such Pledgor in each such Collateral Account,
whether now owned or hereafter acquired, existing or arising, including, without
limitation, all Financial Assets, Investment Property, monies, checks, drafts,
Instruments, Securities or interests therein of any type or nature deposited or
required by the Credit Agreement or any other Secured Debt Agreement to be
deposited in each such Collateral Account, and all investments and all
certificates and other Instruments (including depository receipts, if any) from
time to time representing or evidencing the same, and all dividends, interest,
distributions, cash and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing;
          (b) all Securities owned or held by such Pledgor from time to time and
all options and warrants owned by such Pledgor from time to time to purchase
Securities;
          (c) all Limited Liability Company Interests owned by such Pledgor from
time to time and all of its right, title and interest in each limited liability
company to which each such Limited Liability Company Interest relates, whether
now existing or hereafter acquired, including, without limitation, to the
fullest extent permitted under the terms and provisions of the documents and
agreements governing such Limited Liability Company Interests and applicable
law:
     (A) all the capital thereof and its interest in all profits, income,
surpluses, losses, Limited Liability Company Assets and other distributions to
which such Pledgor shall at any time be entitled in respect of such Limited
Liability Company Interests;
     (B) all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company

7



--------------------------------------------------------------------------------



 



agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;
     (C) all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any limited liability
company agreement or operating agreement, or at law or otherwise in respect of
such Limited Liability Company Interests;
     (D) all present and future claims, if any, of such Pledgor against any such
limited liability company for monies loaned or advanced, for services rendered
or otherwise;
     (E) all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any such limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of any of such Pledgor in respect of such Limited Liability Company
Interests and any such limited liability company, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Limited Liability Company Asset, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing; and
     (F) all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
          (d) all Partnership Interests owned by such Pledgor from time to time
and all of its right, title and interest in each partnership to which each such
Partnership Interest relates, whether now existing or hereafter acquired,
including, without limitation, to the fullest extent permitted under the terms
and provisions of the documents and agreements governing such Partnership
Interests and applicable law:
     (A) all the capital thereof and its interest in all profits, income,
surpluses, losses, Partnership Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Partnership Interests;
     (B) all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;

8



--------------------------------------------------------------------------------



 



     (C) all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;
     (D) all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;
     (E) all of such Pledgor’s rights under any partnership agreement or
operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such
Partnership Interests, including any power to terminate, cancel or modify any
partnership agreement or operating agreement, to execute any instruments and to
take any and all other action on behalf of and in the name of any of such
Pledgor in respect of such Partnership Interests and any such partnership, to
make determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any
Partnership Asset, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action in connection with any of the
foregoing; and
     (F) all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
          (e) all Security Entitlements owned by such Pledgor from time to time
in any and all of the foregoing;
          (f) all Financial Assets and Investment Property owned by such Pledgor
from time to time; and
          (g) all Proceeds of any and all of the foregoing;
provided that (A)(x) until a change in the relevant sections of the Code or the
regulations, rules, rulings, notices or other official pronouncements issued or
promulgated thereunder (in which case this clause (x) shall no longer be
applicable), no Pledgor shall be required at any time to pledge hereunder more
than 65% of the total combined voting power of all classes of Voting Equity
Interests of any Exempted Foreign Entity, and (y) each Pledgor shall be required
to pledge hereunder 100% of the Non-Voting Equity Interests of each Exempted
Foreign Entity at any time and from time to time acquired by such Pledgor, which
Non-Voting Equity Interests shall not be subject to the limitations described in
preceding clause (x) and (B) no Pledgor shall be required to grant a security
interest hereunder in (and the term “Collateral” shall not include) the Equity
Interests in Persons that are not Wholly-Owned Subsidiaries of Holdings but only
to

9



--------------------------------------------------------------------------------



 



the extent that the pledge of such Equity Interests is not permitted hereunder
by the terms of any agreement or organizational document of such Person and only
so long as such contractual prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC, the Bankruptcy Code or
any other requirement of law.
          Notwithstanding anything to the contrary contained in this Agreement,
the Pledgors shall not be required to take any actions to perfect the Collateral
Agent’s security interest hereunder except to the extent that a security
interest in such types of Collateral can be perfected (i) by the filings of a
UCC-1 (or similar) financing statement under the applicable UCC, (ii) possession
of certificated Securities evidencing Equity Interests, (iii) possession of
Instruments constituting Notes, (iv) as provided in Section 3.2(a)(ii) hereof
and (v) as provided in Section 3.2(a)(v) hereof and the representations,
warranties and covenants contained in this Agreement with respect to a perfected
security interest in such Collateral shall be qualified to the extent provided
in this paragraph.
          3.2 Procedures. (a) To the extent that any Pledgor at any time or from
time to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by the respective Pledgor) be pledged pursuant to Section 3.1 of this
Agreement and, in addition thereto, the respective Pledgor shall (to the extent
provided below) take the following actions as set forth below (as promptly as
practicable and, in any event, within 10 Business Days after it obtains such
Collateral (as such period may be extended by the Collateral Agent in its sole
discretion)) for the benefit of the Pledgee and the other Secured Creditors:
     (i) with respect to a Certificated Security representing an Equity Interest
(other than a Certificated Security credited on the books of a Clearing
Corporation or Securities Intermediary), the respective Pledgor shall physically
deliver such Certificated Security to the Pledgee, endorsed to the Pledgee or
endorsed in blank;
     (ii) with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation or
Securities Intermediary), the respective Pledgor shall cause the issuer of such
Uncertificated Security (unless the issuer of such Uncertificated Security is
not a Subsidiary of such Pledgor) to duly authorize and execute, and deliver to
the Pledgee, an agreement for the benefit of the Pledgee and the other Secured
Creditors substantially in the form of Annex H hereto (appropriately completed
to the reasonable satisfaction of the Pledgee and with such modifications, if
any, as shall be reasonably satisfactory to the Pledgee) pursuant to which such
issuer agrees to comply with any and all instructions originated by the Pledgee
without further consent by the registered owner and not to comply with
instructions regarding such Uncertificated Security (and any Partnership
Interests and Limited Liability Company Interests issued by such issuer)
originated by any other Person other than a court of competent jurisdiction;
     (iii) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), if such Partnership

10



--------------------------------------------------------------------------------



 



Interest or Limited Liability Company Interest is represented by a certificate
and is a Security for purposes of the UCC, the procedure set forth in
Section 3.2(a)(i) hereof;
     (iv) with respect to any Intercompany Note and any other Note in a
principal amount in excess of $1,000,000, physical delivery of such Note to the
Pledgee, endorsed to the Pledgee or endorsed in blank; and
     (v) with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof which the Pledgee is entitled to retain pursuant to the terms
of this Agreement, establishment by the Pledgee of a Collateral Account.
In addition to the foregoing, in the event that any Partnership Interests or
Limited Liability Company Interests of any Pledgor which were not previously
Securities become (A) Certificated Securities, such Pledgor shall follow the
procedure set forth in Section 3.2(a)(i), or (B) Uncertificated Securities, such
Pledgor shall follow the procedure set forth in Section 3.2(a)(ii), in either
case, within 10 Business Days after the date that such Partnership Interests or
Limited Liability Company Interests become Securities (as such period may be
extended by the Collateral Agent in its sole discretion).
          (b) In addition to the actions required to be taken pursuant to
Section 3.2(a) hereof, each Pledgor shall from time to time cause appropriate
financing statements (on Form UCC-1 or other appropriate form) under the Uniform
Commercial Code as in effect in the various relevant States, covering all
Collateral hereunder (with the form of such financing statements to be
satisfactory to the Pledgee), to be filed in the relevant filing offices so that
at all times the Pledgee has a security interest in all Investment Property and
other Collateral which is perfected by the filing of such financing statements
(in each case to the maximum extent perfection by filing may be obtained under
the laws of the relevant States, including, without limitation, Section 9-312(a)
of the UCC).
          3.3 Subsequently Acquired Collateral. If any Pledgor shall acquire (by
purchase, stock dividend or similar distribution or otherwise) any additional
Collateral at any time or from time to time after the date hereof, such
Collateral shall automatically (and without any further action being required to
be taken) be subject to the pledge and security interests created pursuant to
Section 3.1 hereof and, furthermore, the respective Pledgor will promptly
thereafter take (or cause to be taken) all action with respect to such
Collateral in accordance with the procedures set forth in Section 3.2 hereof,
and will promptly thereafter deliver to the Pledgee such supplements to Annexes
A through G hereto as are reasonably necessary to cause such annexes to be
complete and accurate at such time. Without limiting the foregoing, each Pledgor
shall be required to pledge hereunder the Equity Interests of any Exempted
Foreign Entity at any time and from time to time after the date hereof acquired
by such Pledgor, provided that (x) a change in the relevant sections of the Code
or the regulations, rules, rulings, notices or other official pronouncements
issued or promulgated thereunder, no Pledgor shall be required at any time to
pledge hereunder more than 65% of the total combined voting power of all classes
of Voting Equity Interests of any Exempted Foreign Entity and (y) each Pledgor
shall be required to pledge hereunder 100% of the Non-Voting Equity Interests of
each Exempted Foreign Entity at any time and from time to time acquired by such
Pledgor.

11



--------------------------------------------------------------------------------



 



          3.4 Transfer Taxes. Each pledge of Collateral under Section 3.1 or
Section 3.3 hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.
          3.5 Definition of Pledged Notes. All Notes at any time pledged or
required to be pledged hereunder are hereinafter called the “Pledged Notes.”
          3.6 Certain Representations and Warranties Regarding the Collateral.
Each Pledgor represents and warrants that on the date hereof: (i) the exact
legal name of such Pledgor, the type of organization of such Pledgor, whether or
not such Pledgor is a Registered Organization, the jurisdiction of organization
of such Pledgor, the organizational identification number (if any) of such
Pledgor, and whether or not such Pledgor is a Transmitting Utility, is listed on
Annex A hereto; (ii) each Subsidiary of such Pledgor, and the direct ownership
thereof, is listed in Annex B hereto; (iii) the Stock (and any warrants or
options to purchase Stock) held by such Pledgor consists of the number and type
of shares of the stock (or warrants or options to purchase any stock) of the
corporations as described in Annex C hereto; (iv) such Stock constitutes that
percentage of the issued and outstanding capital stock of the issuing
corporation as is set forth in Annex C hereto; (v) the Notes held by such
Pledgor consist of the promissory notes described in Annex D hereto where such
Pledgor is listed as the lender; (vi) the Limited Liability Company Interests
held by such Pledgor consist of the number and type of interests of the Persons
described in Annex E hereto; (vii) each such Limited Liability Company Interest
constitutes that percentage of the issued and outstanding equity interest of the
issuing Person as set forth in Annex E hereto; (viii) the Partnership Interests
held by such Pledgor consist of the number and type of interests of the Persons
described in Annex F hereto; (ix) each such Partnership Interest constitutes
that percentage or portion of the entire partnership interest of the Partnership
as set forth in Annex F hereto; (x) the exact address of the chief executive
office of such Pledgor is listed on Annex G hereto; (xi) the Pledgor has
complied with the respective procedure set forth in Section 3.2(a) hereof with
respect to each item of Collateral described in Annexes B through F hereto; and
(xi) on the date hereof, such Pledgor owns no other Securities, Stock, Notes,
Limited Liability Company Interests or Partnership Interests.
          4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. If and to the extent
necessary to enable the Pledgee to perfect its security interest in any of the
Collateral or to exercise any of its remedies hereunder, the Pledgee shall have
the right to appoint one or more sub-agents for the purpose of retaining
physical possession of the Collateral, which may be held (in the discretion of
the Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank
or in favor of the Pledgee or any nominee or nominees of the Pledgee or a
sub-agent appointed by the Pledgee.
          5. VOTING, ETC., WHILE NO EVENT OF DEFAULT. Each Pledgor shall be
entitled to exercise any and all voting and other consensual rights pertaining
to the Collateral owned by it, and to give consents, waivers or ratifications in
respect thereof; provided that, in each case, no vote shall be cast or any
consent, waiver or ratification given or any action taken or omitted to be taken
which would violate, result in a breach of any covenant contained in, or be
inconsistent with any of the terms of any Secured Debt Agreement, or which could
reasonably be expected to have the effect of impairing the value of the
Collateral or any part thereof or the position or interests of the Pledgee or
any other Secured Creditor in the Collateral, unless

12



--------------------------------------------------------------------------------



 



expressly permitted by the terms of the Secured Debt Agreements. Notwithstanding
the foregoing, all such rights of each Pledgor to vote and to give consents,
waivers and ratifications shall cease in case either (x) an Event of Default
under Section 11.05 of the Credit Agreement has occurred and is continuing or
(y) any other Event of Default has occurred and is continuing and the Pledgee
has otherwise notified Holdings or the Borrower, and Section 7 hereof shall
become applicable.
          6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall
have occurred and be continuing either (x) an Event of Default under
Section 11.05 of the Credit Agreement or (y) any other Event of Default and the
Pledgee has otherwise notified Holdings or the Borrower, all cash dividends,
cash distributions, cash Proceeds and other cash amounts payable in respect of
the Collateral shall be paid to the respective Pledgor. The Pledgee shall be
entitled to receive directly, and to retain as part of the Collateral:
     (i) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Collateral;
     (ii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash (although such cash may be paid
directly to the respective Pledgor so long as no Event of Default then exists))
paid or distributed in respect of the Collateral by way of stock-split,
spin-off, split-up, reclassification, combination of             shares or
similar rearrangement; and
     (iii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash but only if an Event of Default
then exists) which may be paid in respect of the Collateral by reason of any
consolidation, merger, exchange of stock, conveyance of assets, liquidation or
similar corporate or other reorganization.
          Nothing contained in this Section 6 shall limit or restrict in any way
the Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement. All dividends, distributions or
other payments which are received by any Pledgor contrary to the provisions of
this Section 6 or Section 7 hereof shall be received in trust for the benefit of
the Pledgee, shall be segregated from other property or funds of such Pledgor
and shall be forthwith paid over to the Pledgee as Collateral in the same form
as so received (with any necessary endorsement).
          7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. If there shall have
occurred and be continuing an Event of Default, then and in every such case, the
Pledgee shall be entitled to exercise all of the rights, powers and remedies
(whether vested in it by this Agreement, any other Secured Debt Agreement or by
law) for the protection and enforcement of its rights in respect of the
Collateral, and the Pledgee shall be entitled to exercise all the rights and
remedies of a secured party under the UCC as in effect in any relevant
jurisdiction and also

13



--------------------------------------------------------------------------------



 



shall be entitled, without limitation, to exercise the following rights, which
each Pledgor hereby agrees to be commercially reasonable:
     (i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;
     (ii) to transfer all or any part of the Collateral into the Pledgee’s name
or the name of its nominee or nominees;
     (iii) to accelerate any Pledged Note which may be accelerated in accordance
with its terms, and take any other lawful action to collect upon any Pledged
Note (including, without limitation, to make any demand for payment thereon);
     (iv) to vote (and exercise all rights and powers in respect of voting) all
or any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);
     (v) at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and on such terms as the Pledgee in its absolute discretion may
determine, provided that at least 10 days’ written notice of the time and place
of any such sale shall be given to the respective Pledgor. The Pledgee shall not
be obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security or the Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Pledgee on behalf of the Secured Creditors may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Pledgee nor any other Secured Creditor shall
be liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto; and
     (vi) to set-off any and all Collateral against any and all Obligations, and
to withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.
          8. REMEDIES, CUMULATIVE, ETC. Each and every right, power and remedy
of the Pledgee provided for in this Agreement or in any other Secured Debt
Agreement, or now

14



--------------------------------------------------------------------------------



 



or hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Pledgee or any other Secured
Creditor of any one or more of the rights, powers or remedies provided for in
this Agreement or any other Secured Debt Agreement or now or hereafter existing
at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Pledgee or any other Secured Creditor of
all such other rights, powers or remedies, and no failure or delay on the part
of the Pledgee or any other Secured Creditor to exercise any such right, power
or remedy shall operate as a waiver thereof. No notice to or demand on any
Pledgor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Pledgee or any other Secured Creditor to any other or further action in any
circumstances without notice or demand. The Secured Creditors agree that this
Agreement may be enforced only by the action of the Pledgee, in each case,
acting upon the instructions of the Required Secured Creditors, and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Pledgee for the benefit of the Secured Creditors upon the terms of this
Agreement and the Security Agreement.
          9. APPLICATION OF PROCEEDS. (a) All monies collected by the Pledgee
upon any sale or other disposition of the Collateral pursuant to the terms of
this Agreement, together with all other monies received by the Pledgee
hereunder, shall be applied in the manner provided in the Security Agreement.
          (b) It is understood and agreed that each Pledgor shall remain jointly
and severally liable with respect to its Obligations to the extent of any
deficiency between the amount of the proceeds of the Collateral pledged by it
hereunder and the aggregate amount of such Obligations.
          10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the
Pledgee hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt of the Pledgee or the
officer making such sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Pledgee or such officer or be answerable in any way for the
misapplication or nonapplication thereof.
          11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to
indemnify and hold harmless the Pledgee and each other Secured Creditor (in
their capacity as such) and their respective successors, assigns, employees,
advisors, agents and affiliates (as to any Indemnitee, its “Related Parties”)
(individually an “Indemnitee”, and collectively, the “Indemnitees”) from and
against any and all obligations, damages, injuries, penalties, claims, demands,
losses, judgments and liabilities (including, without limitation, liabilities
for penalties) of whatsoever kind or nature, and (ii) to reimburse each
Indemnitee for all reasonable costs, expenses and disbursements, including
reasonable attorneys’ fees and expenses (limited, in the case of any Event of
Default, to one counsel to the Administrative Agent, one additional counsel for
all Issuing Lenders and Lenders, taken as a whole, one local counsel for the
Administrative Agent and the Lenders, taken as a whole, in each relevant
jurisdiction, and, solely in the case of

15



--------------------------------------------------------------------------------



 



an actual or perceived conflict of interests, one additional counsel in each
relevant jurisdiction to each group of affected Lenders similarly situated,
taken as a whole), in each case arising out of or resulting from this Agreement
or the exercise by any Indemnitee of any right or remedy granted to it hereunder
(but excluding any obligations, damages, injuries, penalties, claims, demands,
losses, judgments and liabilities (including, without limitation, liabilities
for penalties) or expenses of whatever kind or nature to the extent incurred or
arising by reason of gross negligence or willful misconduct of such Indemnitee
or its Related Parties (as determined by a court of competent jurisdiction in a
final and non-appealable decision)). In no event shall the Pledgee hereunder be
liable, in the absence of gross negligence or willful misconduct on its part (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), for any matter or thing in connection with this Agreement other than
to account for monies or other property actually received by it in accordance
with the terms hereof. If and to the extent that the obligations of any Pledgor
under this Section 11 are unenforceable for any reason, such Pledgor hereby
agrees to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law. The indemnity obligations
of each Pledgor contained in this Section 11 shall continue in full force and
effect notwithstanding the full payment of all the Notes issued under the Credit
Agreement, the termination of all Interest Rate Protection Agreements and Other
Hedging Agreements and Letters of Credit, and the payment of all other
Obligations and notwithstanding the discharge thereof.
          12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.
(a) Nothing herein shall be construed to make the Pledgee or any other Secured
Creditor liable as a member of any limited liability company or as a partner of
any partnership and neither the Pledgee nor any other Secured Creditor by virtue
of this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or as a partner in any partnership. The parties hereto
expressly agree that, unless the Pledgee shall become the absolute owner of
Collateral consisting of a Limited Liability Company Interest or a Partnership
Interest pursuant hereto and is admitted as a member or partner of the
respective Limited Liability Company or Partnership, this Agreement shall not be
construed as creating a partnership or joint venture among the Pledgee, any
other Secured Creditor, any Pledgor and/or any other Person.
          (b) Except as provided in the last sentence of paragraph (a) of this
Section 12, the Pledgee, by accepting this Agreement, did not intend to become a
member of any limited liability company or a partner of any partnership or
otherwise be deemed to be a co-venturer with respect to any Pledgor, any limited
liability company, partnership and/or any other Person either before or after an
Event of Default shall have occurred. The Pledgee shall have only those powers
set forth herein and the Secured Creditors shall assume none of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner of any partnership or any Pledgor except as provided in the last
sentence of paragraph (a) of this Section 12.
          (c) The Pledgee and the other Secured Creditors shall not be obligated
to perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.
          (d) The acceptance by the Pledgee of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Pledgee or any other Secured Creditor to appear in or
defend any action or proceeding relating to

16



--------------------------------------------------------------------------------



 



the Collateral to which it is not a party, or to take any action hereunder or
thereunder, or to expend any money or incur any expenses or perform or discharge
any obligation, duty or liability under the Collateral.
          13. FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor agrees
that it will join with the Pledgee in executing and, at such Pledgor’s own
expense, file and refile under the UCC or other applicable law such financing
statements, continuation statements and other documents, in form reasonably
acceptable to the Pledgee, in such offices as the Pledgee (acting on its own or
on the instructions of the Required Secured Creditors) may deem reasonably
necessary or appropriate and wherever required or permitted by law in order to
perfect and preserve the Pledgee’s security interest in the Collateral hereunder
and hereby authorizes the Pledgee to file financing statements and amendments
thereto relative to all or any part of the Collateral (including, without
limitation, financing statements which list the Collateral specifically and/or
“all assets” as collateral) without the signature of such Pledgor where
permitted by law, and agrees to do such further acts and things and to execute
and deliver to the Pledgee such additional conveyances, assignments, agreements
and instruments as the Pledgee may reasonably require or deem reasonably
necessary to carry into effect the purposes of this Agreement or to further
assure and confirm unto the Pledgee its rights, powers and remedies hereunder or
thereunder.
          (b) Each Pledgor hereby constitutes and appoints the Pledgee its true
and lawful attorney-in-fact, irrevocably, with full authority in the place and
stead of such Pledgor and in the name of such Pledgor or otherwise, from time to
time solely after the occurrence and during the continuance of an Event of
Default, in the Pledgee’s reasonable discretion, to act, require, demand,
receive and give acquittance for any and all monies and claims for monies due or
to become due to such Pledgor under or arising out of the Collateral, to endorse
any checks or other instruments or orders in connection therewith and to file
any claims or take any action or institute any proceedings and to execute any
instrument which the Pledgee may deem necessary or advisable to accomplish the
purposes of this Agreement, which appointment as attorney is coupled with an
interest.
          14. THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in
accordance with this Agreement all items of the Collateral at any time received
under this Agreement. It is expressly understood, acknowledged and agreed by
each Secured Creditor that by accepting the benefits of this Agreement, each
such Secured Creditor acknowledges and agrees that the obligations of the
Pledgee as holder of the Collateral and interests therein and with respect to
the disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement and in Section 12 of the Credit Agreement.
The Pledgee shall act hereunder on the terms and conditions set forth herein and
in Section 12 of the Credit Agreement.
          15. TRANSFER BY THE PLEDGORS. No Pledgor will sell or otherwise
dispose of, grant any option with respect to, or mortgage, pledge or otherwise
encumber any of the Collateral or any interest therein, except as permitted by
the Credit Agreement.

17



--------------------------------------------------------------------------------



 



          16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.
(a) Each Pledgor represents, warrants and covenants as to itself and each of its
Subsidiaries that:
     (i) it is the legal, beneficial and record owner of, and has good title to,
all of its Collateral consisting of one or more Securities, Partnership
Interests and Limited Liability Company Interests and that it has sufficient
interest in all of its Collateral in which a security interest is purported to
be created hereunder for such security interest to attach (subject, in each
case, to no pledge, lien, mortgage, hypothecation, security interest, charge,
option, Adverse Claim or other encumbrance whatsoever, except the liens and
security interests created by this Agreement and nonconsensual Liens permitted
by Section 10.01(i) of the Credit Agreement);
     (ii) it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;
     (iii) this Agreement has been duly authorized, executed and delivered by
such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable against such Pledgor in accordance with its terms, except to
the extent that the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law);
     (iv) except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Pledgor in connection with (a) the execution, delivery or
performance of this Agreement by such Pledgor, (b) the validity or
enforceability of this Agreement against such Pledgor (except as set forth in
clause (iii) above), (c) the perfection or enforceability of the Pledgee’s
security interest in such Pledgor’s Collateral, or (d) except for compliance
with or as may be required by applicable securities laws, the exercise by the
Pledgee of any of its rights or remedies provided herein;
     (v) neither the execution, delivery or performance by such Pledgor of this
Agreement, nor compliance by it with the terms and provisions hereof nor the
consummation of the transactions contemplated herein: (i) will contravene any
provision of any applicable law, statute, rule or regulation, or any applicable
order, writ, injunction or decree of any court, arbitrator or governmental
instrumentality, domestic or foreign, applicable to such Pledgor; (ii) will
conflict or be inconsistent with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the Security Documents) upon any of the properties or
assets of such Pledgor or any of its Subsidiaries pursuant to the terms of any
indenture, lease, mortgage, deed of trust, credit agreement, loan agreement or
any other material agreement, contract or other instrument to which such Pledgor
or any of its Subsidiaries is a party or is

18



--------------------------------------------------------------------------------



 



otherwise bound, or by which it or any of its properties or assets is bound or
to which it may be subject; or (iii) will violate any provision of the
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of formation or limited liability company agreement (or
equivalent organizational documents), as the case may be, of such Pledgor or any
of its Subsidiaries;
     (vi) all of such Pledgor’s Collateral (consisting of Securities, Limited
Liability Company Interests or Partnership Interests) has been duly and validly
issued and acquired, is fully paid and non-assessable and is subject to no
options to purchase or similar rights, except pursuant to a sale or other
disposition transaction permitted by the Credit Agreement;
     (vii) each of such Pledgor’s Pledged Notes constitutes, or when executed by
the obligor thereof will constitute, the legal, valid and binding obligation of
such obligor, enforceable in accordance with its terms, except to the extent
that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);
     (viii) the pledge, collateral assignment and delivery to the Pledgee of
such Pledgor’s Collateral consisting of Certificated Securities and Pledged
Notes pursuant to this Agreement creates a valid and perfected first priority
security interest in such Certificated Securities and Pledged Notes, and the
proceeds thereof, subject to no prior Lien or encumbrance or to any agreement
purporting to grant to any third party a Lien or encumbrance on the property or
assets of such Pledgor which would include the Securities and the Pledgee is
entitled to all the rights, priorities and benefits afforded by the UCC or other
relevant law as enacted in any relevant jurisdiction to perfect security
interests in respect of such Collateral; and
     (ix) to the extent required by Section 3.2 hereof, “control” (as defined in
Section 8-106 of the UCC) has been obtained by the Pledgee over all of such
Pledgor’s Collateral consisting of Securities (including, without limitation,
Notes which are Securities) with respect to which such “control” may be obtained
pursuant to Section 8-106 of the UCC except to the extent that the obligation of
the applicable Pledgor to provide the Pledgee with “control” of such Collateral
has not yet arisen under this Agreement.
          (b) Each Pledgor covenants and agrees that it will defend the
Pledgee’s right, title and security interest in and to such Pledgor’s Collateral
and the proceeds thereof against the claims and demands of all persons
whomsoever; and each Pledgor covenants and agrees that it will have like title
to and right to pledge any other property at any time hereafter pledged to the
Pledgee by such Pledgor as Collateral hereunder and will likewise defend the
right thereto and security interest therein of the Pledgee and the other Secured
Creditors.
          (c) Each Pledgor covenants and agrees that it will take no action
which would violate any of the terms of any Secured Debt Agreement.

19



--------------------------------------------------------------------------------



 



          17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC. The exact legal
name of each Pledgor, the type of organization of such Pledgor, whether or not
such Pledgor is a Registered Organization, the jurisdiction of organization of
such Pledgor, the organizational identification number (if any) of such Pledgor,
and whether or not such Pledgor is a Transmitting Utility, is listed on Annex A
hereto for such Pledgor. No Pledgor shall change its legal name, its type of
organization (including without limitation its status as (x) a Registered
Organization, in the case of each Registered Organization or (y) a Transmitting
Utility or a Person which is not a Transmitting Utility, as the case may be),
its jurisdiction of organization, or its organizational identification number
(if any) from that listed on Annex A hereto for such Pledgor or those that may
have been established after the date of this Agreement in accordance with the
immediately succeeding sentence of this Section 17. No Pledgor shall change its
legal name, its type of organization, its status as a Registered Organization
(in the case of a Registered Organization), its status as a Transmitting Utility
or as a Person which is not a Transmitting Utility, as the case may be, its
jurisdiction of organization, or its organizational identification number (if
any), except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Secured Debt Agreements and so
long as same do not involve (x) a Registered Organization ceasing to constitute
same or (y) any Pledgor changing its jurisdiction of organization from the
United States or a State thereof to a jurisdiction of organization outside the
United States or a State thereof) if (i) it shall have given to the Pledgee not
less than 15 days’ prior written notice of each change to the information listed
on Annex A (or such shorter notice as is acceptable to the Pledgee) (as adjusted
for any subsequent changes thereto previously made in accordance with this
sentence), together with a supplement to Annex A which shall correct all
information contained therein for the respective Pledgor, and (ii) in connection
with such respective change or changes, it shall have taken all action
reasonably requested by the Pledgee to maintain the security interests of the
Pledgee in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect. In addition, to the extent that any
Pledgor does not have an organizational identification number on the date hereof
and later obtains one, such Pledgor shall promptly thereafter notify the Pledgee
of such organizational identification number and shall take all actions
reasonably satisfactory to the Pledgee to the extent necessary to maintain the
security interest of the Pledgee in the Collateral intended to be granted hereby
fully perfected and in full force and effect.
          18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. Prior to the Termination
Date, the obligations of each Pledgor under this Agreement shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by any circumstance or occurrence whatsoever, including, without limitation:
(i) any renewal, extension, amendment or modification of or addition or
supplement to or deletion from any Secured Debt Agreement or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof (except to the extent that any such modification expressly and
directly relates to such Pledgor’s obligations under this Agreement); (ii) any
waiver, consent, extension, indulgence or other action or inaction under or in
respect of any such agreement or instrument including, without limitation, this
Agreement; (iii) any furnishing of any additional security to the Pledgee or its
assignee or any acceptance thereof or any release of any security by the Pledgee
or its assignee; (iv) any

20



--------------------------------------------------------------------------------



 



limitation on any party’s liability or obligations under any such instrument or
agreement or any invalidity or unenforceability, in whole or in part, of any
such instrument or agreement or any term thereof; or (v) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to any Pledgor or any Subsidiary of any Pledgor,
or any action taken with respect to this Agreement by any trustee or receiver,
or by any court, in any such proceeding, whether or not such Pledgor shall have
notice or knowledge of any of the foregoing.
          19. TERMINATION; RELEASE. (a) After the Termination Date, this
Agreement and the security interest created hereby shall automatically terminate
(provided that all indemnities set forth herein including, without limitation,
in Section 11 hereof shall survive any such termination), and the Pledgee, at
the request and expense of such Pledgor, will execute and deliver to such
Pledgor a proper instrument or instruments (including UCC termination
statements) acknowledging the satisfaction and termination of this Agreement
(including, without limitation, UCC termination statements and instruments of
satisfaction, discharge and/or reconveyance), and will duly release from the
security interest created hereby and, and will duly assign, transfer and deliver
to such Pledgor (without recourse and without any representation or warranty)
such of the Collateral as may be in the possession of the Pledgee and as has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement, together with any moneys at the time held by the Pledgee or any of
its sub-agents hereunder and, with respect to any Collateral consisting of an
Uncertificated Security, a Partnership Interest or a Limited Liability Company
Interest (other than an Uncertificated Security, Partnership Interest or Limited
Liability Company Interest credited on the books of a Clearing Corporation or
Securities Intermediary), a termination of the agreement relating thereto
executed and delivered by the issuer of such Uncertificated Security pursuant to
Section 3.2(a)(ii) or by the respective partnership or limited liability company
pursuant to Section 3.2(a)(iv)(2).
          (b) In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party in accordance with the Credit
Agreement) or any other transaction expressly permitted by the Credit Agreement
requires a release of the relevant Collateral (x) at any time prior to the time
at which all Credit Document Obligations have been paid in full and all
Commitments and Letters of Credit under the Credit Agreement have been
terminated, in connection with a sale or other disposition permitted by
Section 10.02 of the Credit Agreement or is otherwise released at the direction
of the Required Lenders (or all the Lenders if required by Section 13.12 of the
Credit Agreement) or (y) at any time thereafter, to the extent permitted by the
other Secured Debt Agreements, and in the case of clauses (x) and (y), the
proceeds of such sale or disposition (or from such release) are applied in
accordance with the terms of the Credit Agreement or such other Secured Debt
Agreement, as the case may be, to the extent required to be so applied, the
Pledgee, at the request and expense of such Pledgor, will duly release from the
security interest created hereby (and will execute and deliver such
documentation, including termination or partial release statements and the like
in connection therewith) and assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as is then being (or has been) so sold or released and as may be in
the possession of the Pledgee (or, in the case of Collateral held by any
sub-agent designated pursuant to Section 4 hereto, such sub-agent) and has not
theretofore been released pursuant to this Agreement.

21



--------------------------------------------------------------------------------



 



          (c) At any time that any Pledgor desires that Collateral be released
as provided in the foregoing Section 19(a) or (b), it shall deliver to the
Pledgee (and the relevant sub-agent, if any, designated pursuant to Section 4
hereof) a certificate signed by an authorized officer of such Pledgor stating
that the release of the respective Collateral is permitted pursuant to
Section 19(a) or (b) hereof.
          (d) The Pledgee shall have no liability whatsoever to any other
Secured Creditor as the result of any release of Collateral by it in accordance
with (or which the Collateral Agent in good faith believes to be in accordance
with) this Section 19.
          20. NOTICES, ETC. All notices and communications hereunder shall be in
writing and sent or delivered by mail, telecopy or overnight courier service and
all such notices and communications shall, when mailed, telecopied or sent by
overnight courier, be effective when deposited in the mails, delivered to the
overnight courier or sent by telecopier, except that notices and communications
to the Pledgee or any Pledgor shall not be effective until received by the
Pledgee or such Pledgor, as the case may be. All such notices and other
communications shall be in writing and addressed as follows:

  (a)   if to any Pledgor, at:         c/o Town Sports International, LLC
5 Penn Plaza
4th Floor
New York, New York 10001
Attention: Dan Gallagher
Telephone No.: (212) 246-6700
Telecopier No.: (212) 246-8422     (b)   if to the Pledgee, at:         60 Wall
Street
New York, New York 10005
Attention: Carin Keegan
Telephone No.: (212) 250-6083
Telecopier No.: (212) 797-5690

          (c) if to any Lender Creditor, at such address as such Lender Creditor
shall have specified in the Credit Agreement;
          (d) if to any Other Creditor, at such address as such Other Creditor
shall have specified in writing to the Borrower and the Pledgee;
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
          21. WAIVER; AMENDMENT. Except as provided in Sections 29 and 31
hereof, none of the terms and conditions of this Agreement may be changed,
waived, modified or

22



--------------------------------------------------------------------------------



 



varied in any manner whatsoever except in accordance with the requirements
specified in Section 10.2 of the Security Agreement.
          22. MISCELLANEOUS. This Agreement shall and shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of and be enforceable by each of the parties hereto and their
respective successors and assigns, provided that no Pledgor may assign any of
its rights or obligations hereunder without the prior written consent of the
Pledgee (with the prior written consent of the Required Secured Creditors). All
agreements, statements, representations and warranties made by each Pledgor
herein or in any certificate or other instrument delivered by such Pledgor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.
          23. HEADINGS DESCRIPTIVE. The headings of the several Sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
          24. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PLEDGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PLEDGOR HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
PLEDGOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE
AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH
PLEDGOR. EACH PLEDGOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT
OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
ANY SUCH PLEDGOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 20 ABOVE,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PLEDGOR HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF
PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN, HOWEVER, SHALL
AFFECT THE RIGHT OF THE PLEDGEE UNDER THIS AGREEMENT, OR ANY SECURED CREDITOR,

23



--------------------------------------------------------------------------------



 



TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY PLEDGOR IN ANY OTHER JURISDICTION.
          (b) EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          25. PLEDGOR’S DUTIES. It is expressly agreed, anything herein
contained to the contrary notwithstanding, that each Pledgor shall remain liable
to perform all of the obligations, if any, assumed by it with respect to the
Collateral and the Pledgee shall not have any obligations or liabilities with
respect to any Collateral by reason of or arising out of this Agreement, nor
shall the Pledgee be required or obligated in any manner to perform or fulfill
any of the obligations of any Pledgor under or with respect to any Collateral.
          26. COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with each Pledgor and the
Pledgee.
          27. SEVERABILITY. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          28. RECOURSE. This Agreement is made with full recourse to each
Pledgor and pursuant to and upon all the representations, warranties, covenants
and agreements on the part of such Pledgor contained herein and in the other
Secured Debt Agreements and otherwise in writing in connection herewith or
therewith.
          29. ADDITIONAL PLEDGORS. It is understood and agreed that any
Wholly-Owned Domestic Subsidiary of Holdings that is required to execute a
counterpart of this Agreement after the date hereof pursuant to the Credit
Agreement or any other Credit Document shall become a Pledgor hereunder by
(x) executing a counterpart hereof or a Joinder Agreement

24



--------------------------------------------------------------------------------



 



and delivering the same to the Pledgee, (y) delivering supplements to Annexes A
through G hereto as are necessary to cause such annexes to be complete and
accurate with respect to such additional Pledgor on such date and (z) taking all
actions as specified in this Agreement as would have been taken by such Pledgor
had it been an original party to this Agreement, in each case with all documents
required above to be delivered to the Pledgee and with all documents and actions
required above to be taken to the reasonable satisfaction of the Pledgee.
          30. LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor
and the Secured Creditors that this Agreement shall be enforced against each
Pledgor to the fullest extent permissible under the laws applied in each
jurisdiction in which enforcement is sought. Notwithstanding anything to the
contrary contained herein, in furtherance of the foregoing, it is noted that the
obligations of each Pledgor constituting a Subsidiary Guarantor have been
limited as provided in the Subsidiaries Guaranty.
          31. RELEASE OF PLEDGORS. If at any time all of the Equity Interests of
any Pledgor owned by the Borrower or any of its Subsidiaries are sold to a
Person other than a Credit Party in a transaction permitted pursuant to the
Credit Agreement (and which does not violate the terms of any other Secured Debt
Agreement then in effect), then, such Pledgor shall be released as a Pledgor
pursuant to this Agreement without any further action hereunder (it being
understood that the sale of all of the Equity Interests in any Person that owns,
directly or indirectly, all of the Equity Interests in any Pledgor shall be
deemed to be a sale of all of the Equity Interests in such Pledgor for purposes
of this Section), and the Pledgee is authorized and directed to execute and
deliver such instruments of release as are reasonably satisfactory to it. At any
time that the Borrower desires that a Pledgor be released from this Agreement as
provided in this Section 31, the Borrower shall deliver to the Pledgee a
certificate signed by a principal executive officer of the Borrower stating that
the release of such Pledgor is permitted pursuant to this Section 31. If
requested by Pledgee (although the Pledgee shall have no obligation to make any
such request), the Borrower shall furnish legal opinions (from counsel
reasonably acceptable to the Pledgee) to the effect set forth in the immediately
preceding sentence. The Pledgee shall have no liability whatsoever to any other
Secured Creditor as a result of the release of any Pledgor by it in accordance
with, or which it believes to be in accordance with, this Section 31.
*   *   *   *

25



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

                  TOWN SPORTS INTERNATIONAL, LLC,    
 
      as a Pledgor    
 
           
 
  By:   /s/ Daniel G. Gallagher
 
Name: Daniel G. Gallagher    
 
      Title: Chief Financial Officer    
 
                TOWN SPORTS INTERNATIONAL HOLDINGS, INC.,    
 
      as a Pledgor    
 
           
 
  By:   /s/ Daniel G. Gallagher    
 
           
 
      Name: Daniel G. Gallagher    
 
      Title: Chief Financial Officer    

Signature page to Town Sports Pledge Agreement — 2011

 



--------------------------------------------------------------------------------



 



     
 
  TSI 217 BROADWAY, LLC
 
  TSI ALEXANDRIA, LLC
 
  TSI ALEXANDRIA WEST, LLC
 
  TSI ALLSTON, LLC
 
  TSI ANDOVER, LLC
 
  TSI ARDMORE, LLC
 
  TSI ARTHRO-FITNESS SERVICES, LLC
 
  TSI ASTORIA, LLC
 
  TSI BATTERY PARK, LLC
 
  TSI BAY RIDGE 86TH STREET, LLC
 
  TSI BAYONNE, LLC
 
  TSI BAYRIDGE, LLC
 
  TSI BENSONHURST, LLC
 
  TSI BETHESDA, LLC
 
  TSI BOYLSTON, LLC
 
  TSI BROADWAY, LLC
 
  TSI BROOKLYN BELT, LLC
 
  TSI BRUNSWICK, LLC
 
  TSI BULFINCH, LLC
 
  TSI BUTLER, LLC
 
  TSI CARMEL, LLC
 
  TSI CASH MANAGEMENT, LLC
 
  TSI CENTRAL SQUARE, LLC
 
  TSI CHERRY HILL, LLC
 
  TSI CHEVY CHASE, LLC
 
  TSI CLARENDON, LLC
 
  TSI CLIFTON, LLC
 
  TSI COBBLE HILL, LLC
 
  TSI COLONIA, LLC
 
  TSI COLUMBIA HEIGHTS, LLC
 
  TSI COMMACK, LLC
 
  TSI CONNECTICUT AVENUE, LLC
 
  TSI COURT STREET, LLC
 
  TSI CROTON, LLC
 
  TSI DANBURY, LLC
 
  TSI DEDHAM, LLC
 
  TSI DEER PARK, LLC,
 
       each as a Pledgor

             
 
  By:   /s/ Daniel G. Gallagher
 
Name: Daniel G. Gallagher    
 
      Title: Senior Vice President — Chief    
 
                 Financial Officer    

Signature page to Town Sports Pledge Agreement — 2011

 



--------------------------------------------------------------------------------



 



     
 
  TSI DOBBS FERRY, LLC
 
  TSI DAVIS SQUARE, LLC
 
  TSI DOWNTOWN CROSSING, LLC
 
  TSI DUPONT CIRCLE, INC.
 
  TSI DUPONT II, INC.
 
  TSI EAST 23, LLC
 
  TSI EAST 31, LLC
 
  TSI EAST 34, LLC
 
  TSI EAST 36, LLC
 
  TSI EAST 41, LLC
 
  TSI EAST 48, LLC
 
  TSI EAST 51, LLC
 
  TSI EAST 59, LLC
 
  TSI EAST 76, LLC
 
  TSI EAST 86, LLC
 
  TSI EAST 91, LLC
 
  TSI EAST BRUNSWICK, LLC
 
  TSI EAST MEADOW, LLC
 
  TSI ENGLEWOOD, LLC
 
  TSI F STREET, LLC
 
  TSI FAIRFAX, LLC
 
  TSI FENWAY, LLC
 
  TSI FIRST AVENUE, LLC
 
  TSI FOREST HILLS, LLC
 
  TSI FORT LEE, LLC
 
  TSI FRAMINGHAM, LLC
 
  TSI FRANKLIN (MA), LLC
 
  TSI FRANKLIN PARK, LLC
 
  TSI FREEHOLD, LLC
 
  TSI GALLERY PLACE, LLC
 
  TSI GARDEN CITY, LLC
 
  TSI GARNERVILLE, LLC
 
  TSI GEORGETOWN, LLC
 
  TSI GERMANTOWN, LLC
 
  TSI GLENDALE, LLC
 
  TSI GLOVER, LLC
 
  TSI GRAND CENTRAL, LLC
 
  TSI GREAT NECK, LLC
 
  TSI GREENWICH, LLC
 
  TSI HARTSDALE, LLC,
 
       each as a Pledgor

             
 
  By:   /s/ Daniel G. Gallagher
 
Name: Daniel G. Gallagher    
 
      Title: Senior Vice President — Chief    
 
                 Financial Officer    

Signature page to Town Sports Pledge Agreement — 2011

 



--------------------------------------------------------------------------------



 



     
 
  TSI HAWTHORNE, LLC
 
  TSI HERALD, LLC
 
  TSI HICKSVILLE, LLC
 
  TSI HIGHPOINT, LLC
 
  TSI HOBOKEN, LLC
 
  TSI HOBOKEN NORTH, LLC
 
  TSI HOLDINGS (CIP), LLC
 
  TSI HOLDINGS (DC), LLC
 
  TSI HOLDINGS (MA), LLC
 
  TSI HOLDINGS (MD), LLC
 
  TSI HOLDINGS (NJ), LLC
 
  TSI HOLDINGS (PA), LLC
 
  TSI HOLDINGS (VA), LLC
 
  TSI HUNTINGTON, LLC
 
  TSI INTERNATIONAL, INC.
 
  TSI IRVING PLACE, LLC
 
  TSI JAMAICA ESTATES, LLC
 
  TSI JERSEY CITY, LLC
 
  TSI K STREET, LLC
 
  TSI LARCHMONT, LLC
 
  TSI LEXINGTON (MA), LLC
 
  TSI LINCOLN, LLC
 
  TSI LIVINGSTON, LLC
 
  TSI LONG BEACH, LLC
 
  TSI LYNNFIELD, LLC
 
  TSI M STREET, LLC
 
  TSI MAHWAH, LLC
 
  TSI MAMARONECK, LLC
 
  TSI MARKET STREET, LLC
TSI MARLBORO, LLC
 
  TSI MATAWAN, LLC
 
  TSI MERCER STREET, LLC
 
  TSI MIDWOOD, LLC
 
  TSI MONTCLAIR, LLC
 
  TSI MORRIS PARK, LLC
 
  TSI MURRAY HILL, LLC
 
  TSI NANUET, LLC
 
  TSI NATICK, LLC
 
  TSI NEW ROCHELLE, LLC,
 
       each as a Pledgor

             
 
  By:   /s/ Daniel G. Gallagher
 
Name: Daniel G. Gallagher    
 
      Title: Senior Vice President — Chief    
 
                 Financial Officer    

Signature page to Town Sports Pledge Agreement — 2011

 



--------------------------------------------------------------------------------



 



     
 
  TSI NEWARK, LLC
 
  TSI NEWBURY STREET, LLC
 
  TSI NEWTON, LLC
 
  TSI NO SWEAT, LLC
 
  TSI NORTH BETHESDA, LLC
 
  TSI NORWALK, LLC
 
  TSI OCEANSIDE, LLC
 
  TSI OLD BRIDGE, LLC
 
  TSI PARSIPPANY, LLC
 
  TSI PLAINSBORO, LLC
 
  TSI PORT JEFFERSON, LLC
 
  TSI PRINCETON, LLC
 
  TSI PRINCETON NORTH, LLC
 
  TSI PROVIDENCE DOWNTOWN, LLC
 
  TSI PROVIDENCE EASTSIDE, LLC
 
  TSI RADNOR, LLC
 
  TSI RAMSEY, LLC
 
  TSI READE STREET, LLC
 
  TSI REGO PARK, LLC
 
  TSI RIDGEWOOD, LLC
 
  TSI RODIN PLACE, LLC
 
  TSI SCARSDALE, LLC
 
  TSI SEAPORT, LLC
 
  TSI SHERIDAN, LLC
 
  TSI SILVER SPRING, LLC
 
  TSI SMITHTOWN, LLC
 
  TSI SOCIETY HILL, LLC
 
  TSI SOHO, LLC
 
  TSI SOMERS, LLC
 
  TSI SOMERSET, LLC
 
  TSI SOUTH BETHESDA, LLC
 
  TSI SOUTH END, LLC
 
  TSI SOUTH PARK SLOPE, LLC
 
  TSI SOUTH STATION, LLC
 
  TSI SPRINGFIELD, LLC
 
  TSI STAMFORD DOWNTOWN, LLC
 
  TSI STAMFORD POST, LLC
 
  TSI STAMFORD RINKS, LLC
 
  TSI STATEN ISLAND, LLC,
 
       each as a Pledgor

             
 
  By:   /s/ Daniel G. Gallagher
 
Name: Daniel G. Gallagher    
 
      Title: Senior Vice President — Chief    
 
                 Financial Officer    

Signature page to Town Sports Pledge Agreement — 2011

 



--------------------------------------------------------------------------------



 



     
 
  TSI STERLING, LLC
 
  TSI SUNNYSIDE, LLC
 
  TSI SYOSSET, LLC
 
  TSI UNIVERSITY MANAGEMENT, LLC
 
  TSI VARICK STREET, LLC
 
  TSI WALL STREET, LLC
 
  TSI WALTHAM, LLC
 
  TSI WASHINGTON, INC.
 
  TSI WATER STREET, LLC
 
  TSI WATERTOWN, LLC
 
  TSI WAYLAND, LLC
 
  TSI WELLESLEY, LLC
 
  TSI WELLINGTON CIRCLE, LLC
 
  TSI WEST 14, LLC
 
  TSI WEST 16, LLC
 
  TSI WEST 23, LLC
 
  TSI WEST 38, LLC
 
  TSI WEST 41, LLC
 
  TSI WEST 44, LLC
 
  TSI WEST 48, LLC
 
  TSI WEST 52, LLC
 
  TSI WEST 73, LLC
 
  TSI WEST 76, LLC
 
  TSI WEST 80, LLC
 
  TSI WEST 94, LLC
 
  TSI WEST 115TH STREET, LLC
 
  TSI WEST 125, LLC
 
  TSI WEST 145TH STREET, LLC
 
  TSI WEST CALDWELL, LLC
 
  TSI WEST HARTFORD, LLC
 
  TSI WEST NEWTON, LLC
 
  TSI WEST NYACK, LLC
 
  TSI WEST SPRINGFIELD, LLC
 
  TSI WESTBOROUGH, LLC
 
  TSI WESTPORT, LLC
 
  TSI WESTWOOD, LLC
 
  TSI WEYMOUTH, LLC,
 
       each as a Pledgor

             
 
  By:   /s/ Daniel G. Gallagher
 
Name: Daniel G. Gallagher    
 
      Title: Senior Vice President — Chief    
 
                 Financial Officer    

Signature page to Town Sports Pledge Agreement — 2011

 



--------------------------------------------------------------------------------



 



     
 
  TSI WHITE PLAINS, LLC
 
  TSI WHITE PLAINS CITY CENTER, LLC
 
  TSI WHITESTONE, LLC
 
  TSI WOBURN, LLC
 
  TSI WOODMERE, LLC,
 
  each as a Pledgor

             
 
  By:   /s/ Daniel G. Gallagher
 
Name: Daniel G. Gallagher    
 
      Title: Senior Vice President — Chief    
 
                 Financial Officer    

Signature page to Town Sports Pledge Agreement — 2011

 



--------------------------------------------------------------------------------



 



          Accepted and Agreed to:    
 
        DEUTSCHE BANK TRUST COMPANY AMERICAS,    
 
  as Collateral Agent    
 
       
By:
  /s/ Carin Keegan
 
Name: Carin Keegan    
 
  Title: Director      
By:
  /s/ Enrique Landaeta
 
Name: Enrique Landaeta    
 
  Title: Vice President    

Signature page to Town Sports Pledge Agreement — 2011

 



--------------------------------------------------------------------------------



 



ANNEX A
to
PLEDGE AGREEMENT
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION
AND ORGANIZATIONAL IDENTIFICATION NUMBERS

                                          Pledgor’s                    
Organization             Registered       Identification         Type of
Organization   Organization       Number   Transmitting     (or, if the Pledgor
is an   ?   Jurisdiction of   (or, if none, so   Utility? Exact Legal Name of
Each Pledgor   Individual, so indicate)   (Yes/No)   Organization   indicate)  
(Yes/No)
Town Sports International Holdings, Inc.
  Corporation   Yes   Delaware     3754592     No
Town Sports International, LLC
  Limited Liability Company   Yes   New York   None   No
TSI 217 Broadway, LLC
  Limited Liability Company   Yes   Delaware     4268991     No
TSI Alexandria, LLC
  Limited Liability Company   Yes   Delaware     2901743     No
TSI Alexandria West, LLC
  Limited Liability Company   Yes   Delaware     4330291     No
TSI Allston, LLC
  Limited Liability Company   Yes   Delaware     3899539     No
TSI Andover, LLC
  Limited Liability Company   Yes   Delaware     4269134     No
TSI Ardmore, LLC
  Limited Liability Company   Yes   Delaware     3387908     No
TSI Arthro-Fitness Services, LLC
  Limited Liability Company   Yes   Delaware     4268994     No
TSI Astoria, LLC
  Limited Liability Company   Yes   Delaware     4268995     No
TSI Battery Park, LLC
  Limited Liability Company   Yes   Delaware     4268998     No
TSI Bay Ridge 86th Street, LLC
  Limited Liability Company   Yes   Delaware     4269108     No
TSI Bayonne, LLC
  Limited Liability Company   Yes   Delaware     4536496     No
TSI Bayridge, LLC
  Limited Liability Company   Yes   Delaware     4269001     No
TSI Bensonhurst, LLC
  Limited Liability Company   Yes   Delaware     4416091     No
TSI Bethesda, LLC
  Limited Liability Company   Yes   Delaware     3018449     No
TSI Boylston, LLC
  Limited Liability Company   Yes   Delaware     4269330     No
TSI Broadway, LLC
  Limited Liability Company   Yes   Delaware     4269002     No
TSI Brooklyn Belt, LLC
  Limited Liability Company   Yes   Delaware     4269004     No
TSI Brunswick, LLC
  Limited Liability Company   Yes   Delaware     4282150     No
TSI Bulfinch, LLC
  Limited Liability Company   Yes   Delaware     3899536     No
TSI Butler, LLC
  Limited Liability Company   Yes   Delaware     4239615     No
TSI Carmel, LLC
  Limited Liability Company   Yes   Delaware     4269111     No
TSI Cash Management, LLC
  Limited Liability Company   Yes   Delaware     4269009     No
TSI Central Square, LLC
  Limited Liability Company   Yes   Delaware     3899543     No
TSI Cherry Hill, LLC
  Limited Liability Company   Yes   Delaware     3040637     No
TSI Chevy Chase, LLC
  Limited Liability Company   Yes   Delaware     4269632     No
TSI Clarendon, LLC
  Limited Liability Company   Yes   Delaware     3317876     No
TSI Clifton, LLC
  Limited Liability Company   Yes   Delaware     4195613     No

 



--------------------------------------------------------------------------------



 



ANNEX A
Page 2

                                          Pledgor’s                    
Organization             Registered       Identification       Type of
Organization   Organization       Number   Transmitting     (or, if the Pledgor
is an   ?   Jurisdiction of   (or, if none, so   Utility? Exact Legal Name of
Each Pledgor   Individual, so indicate)   (Yes/No)   Organization   indicate)  
(Yes/No)
TSI Cobble Hill, LLC
  Limited Liability Company   Yes   Delaware     4269013     No
TSI Colonia, LLC
  Limited Liability Company   Yes   Delaware     2928572     No
TSI Columbia Heights, LLC
  Limited Liability Company   Yes   Delaware     4269691     No
TSI Commack, LLC
  Limited Liability Company   Yes   Delaware     4269015     No
TSI Connecticut Avenue, LLC
  Limited Liability Company   Yes   Delaware     4269736     No
TSI Court Street, LLC
  Limited Liability Company   Yes   Delaware     4269017     No
TSI Croton, LLC
  Limited Liability Company   Yes   Delaware     4269019     No
TSI Danbury, LLC
  Limited Liability Company   Yes   Delaware     4269758     No
TSI Davis Square, LLC
  Limited Liability Company   Yes   Delaware     4160261     No
TSI Dedham, LLC
  Limited Liability Company   Yes   Delaware     4510871     No
TSI Deer Park, LLC
  Limited Liability Company   Yes   Delaware     4364946     No
TSI Dobbs Ferry, LLC
  Limited Liability Company   Yes   Delaware     4269114     No
TSI Downtown Crossing, LLC
  Limited Liability Company   Yes   Delaware     4269741     No
TSI Dupont Circle, Inc.
  Corporation   Yes   Delaware     2220114     No
TSI Dupont II, Inc.
  Corporation   Yes   Delaware     2439444     No
TSI East 23, LLC
  Limited Liability Company   Yes   Delaware     4269027     No
TSI East 31, LLC
  Limited Liability Company   Yes   Delaware     4269030     No
TSI East 34, LLC
  Limited Liability Company   Yes   Delaware     4269032     No
TSI East 36, LLC
  Limited Liability Company   Yes   Delaware     4269035     No
TSI East 41, LLC
  Limited Liability Company   Yes   Delaware     4269039     No
TSI East 48, LLC
  Limited Liability Company   Yes   Delaware     4269115     No
TSI East 51, LLC
  Limited Liability Company   Yes   Delaware     4269041     No
TSI East 59, LLC
  Limited Liability Company   Yes   Delaware     4269047     No
TSI East 76, LLC
  Limited Liability Company   Yes   Delaware     4269049     No
TSI East 86, LLC
  Limited Liability Company   Yes   Delaware     4269119     No
TSI East 91, LLC
  Limited Liability Company   Yes   Delaware     4269051     No
TSI East Brunswick, LLC
  Limited Liability Company   Yes   Delaware     4343405     No
TSI East Meadow, LLC
  Limited Liability Company   Yes   Delaware     4269024     No
TSI Englewood, LLC
  Limited Liability Company   Yes   Delaware     4099792     No
TSI F Street, LLC
  Limited Liability Company   Yes   Delaware     4269753     No
TSI Fairfax, LLC
  Limited Liability Company   Yes   Delaware     2951887     No
TSI Fenway, LLC
  Limited Liability Company   Yes   Delaware     3899546     No
TSI First Avenue, LLC
  Limited Liability Company   Yes   Delaware     4269053     No
TSI Forest Hills, LLC
  Limited Liability Company   Yes   Delaware     4269055     No
TSI Fort Lee, LLC
  Limited Liability Company   Yes   Delaware     2900457     No

 



--------------------------------------------------------------------------------



 



ANNEX A
Page 3

                                          Pledgor’s                    
Organization             Registered       Identification         Type of
Organization   Organization       Number   Transmitting     (or, if the Pledgor
is an   ?   Jurisdiction of   (or, if none, so   Utility? Exact Legal Name of
Each Pledgor   Individual, so indicate)   (Yes/No)   Organization   indicate)  
(Yes/No)
TSI Framingham, LLC
  Limited Liability Company   Yes   Delaware     4269136     No
TSI Franklin (MA), LLC
  Limited Liability Company   Yes   Delaware     4269138     No
TSI Franklin Park, LLC
  Limited Liability Company   Yes   Delaware     2928574     No
TSI Freehold, LLC
  Limited Liability Company   Yes   Delaware     3057259     No
TSI Gallery Place, LLC
  Limited Liability Company   Yes   Delaware     4269770     No
TSI Garden City, LLC
  Limited Liability Company   Yes   Delaware     4269057     No
TSI Garnerville, LLC
  Limited Liability Company   Yes   Delaware     4376082     No
TSI Georgetown, LLC
  Limited Liability Company   Yes   Delaware     4269763     No
TSI Germantown, LLC
  Limited Liability Company   Yes   Delaware     2916539     No
TSI Glendale, LLC
  Limited Liability Company   Yes   Delaware     4269128     No
TSI Glover, LLC
  Limited Liability Company   Yes   Delaware     4269240     No
TSI Grand Central, LLC
  Limited Liability Company   Yes   Delaware     4269060     No
TSI Great Neck, LLC
  Limited Liability Company   Yes   Delaware     4269061     No
TSI Greenwich, LLC
  Limited Liability Company   Yes   Delaware     4269761     No
TSI Hartsdale, LLC
  Limited Liability Company   Yes   Delaware     4269062     No
TSI Hawthorne, LLC
  Limited Liability Company   Yes   Delaware     4269066     No
TSI Herald, LLC
  Limited Liability Company   Yes   Delaware     4269068     No
TSI Hicksville, LLC
  Limited Liability Company   Yes   Delaware     4257117     No
TSI Highpoint, LLC
  Limited Liability Company   Yes   Delaware     3140945     No
TSI Hoboken, LLC
  Limited Liability Company   Yes   Delaware     3057253     No
TSI Hoboken North, LLC
  Limited Liability Company   Yes   Delaware     3773429     No
TSI Holdings (CIP), LLC
  Limited Liability Company   Yes   Delaware     4269773     No
TSI Holdings (DC), LLC
  Limited Liability Company   Yes   Delaware     4268598     No
TSI Holdings (MA), LLC
  Limited Liability Company   Yes   Delaware     4268036     No
TSI Holdings (MD), LLC
  Limited Liability Company   Yes   Delaware     4268623     No
TSI Holdings (NJ), LLC
  Limited Liability Company   Yes   Delaware     3744923     No
TSI Holdings (PA), LLC
  Limited Liability Company   Yes   Delaware     4268627     No
TSI Holdings (VA), LLC
  Limited Liability Company   Yes   Delaware     4268618     No
TSI Huntington, LLC
  Limited Liability Company   Yes   Delaware     4268974     No
TSI International, Inc.
  Corporation   Yes   Delaware     2141083     No
TSI Irving Place, LLC
  Limited Liability Company   Yes   Delaware     4268978     No
TSI Jamaica Estates, LLC
  Limited Liability Company   Yes   Delaware     4402223     No
TSI Jersey City, LLC
  Limited Liability Company   Yes   Delaware     3525625     No
TSI K Street, LLC
  Limited Liability Company   Yes   Delaware     4269781     No
TSI Larchmont, LLC
  Limited Liability Company   Yes   Delaware     4268983     No

 



--------------------------------------------------------------------------------



 



ANNEX A
Page 4

                                          Pledgor’s                    
Organization             Registered       Identification       Type of
Organization   Organization       Number   Transmitting     (or, if the Pledgor
is an   ?   Jurisdiction of   (or, if none, so   Utility? Exact Legal Name of
Each Pledgor   Individual, so indicate)   (Yes/No)   Organization   indicate)  
(Yes/No)
TSI Lexington (MA), LLC
  Limited Liability Company   Yes   Delaware     4269142     No
TSI Lincoln, LLC
  Limited Liability Company   Yes   Delaware     4268985     No
TSI Livingston, LLC
  Limited Liability Company   Yes   Delaware     3305800     No
TSI Long Beach, LLC
  Limited Liability Company   Yes   Delaware     4268987     No
TSI Lynnfield, LLC
  Limited Liability Company   Yes   Delaware     4269143     No
TSI M Street, LLC
  Limited Liability Company   Yes   Delaware     4269776     No
TSI Mahwah, LLC
  Limited Liability Company   Yes   Delaware     2905457     No
TSI Mamaroneck, LLC
  Limited Liability Company   Yes   Delaware     4268989     No
TSI Market Street, LLC
  Limited Liability Company   Yes   Delaware     3123380     No
TSI Marlboro, LLC
  Limited Liability Company   Yes   Delaware     3057264     No
TSI Matawan, LLC
  Limited Liability Company   Yes   Delaware     3057208     No
TSI Mercer Street, LLC
  Limited Liability Company   Yes   Delaware     4268990     No
TSI Midwood, LLC
  Limited Liability Company   Yes   Delaware     4268993     No
TSI Montclair, LLC
  Limited Liability Company   Yes   Delaware     3235308     No
TSI Morris Park, LLC
  Limited Liability Company   Yes   Delaware     4269130     No
TSI Murray Hill, LLC
  Limited Liability Company   Yes   Delaware     4269000     No
TSI Nanuet, LLC
  Limited Liability Company   Yes   Delaware     4269005     No
TSI Natick, LLC
  Limited Liability Company   Yes   Delaware     4269786     No
TSI New Rochelle, LLC
  Limited Liability Company   Yes   Delaware     4290057     No
TSI Newark, LLC
  Limited Liability Company   Yes   Delaware     3548397     No
TSI Newbury Street, LLC
  Limited Liability Company   Yes   Delaware     4269793     No
TSI Newton, LLC
  Limited Liability Company   Yes   Delaware     4188428     No
TSI No Sweat, LLC
  Limited Liability Company   Yes   Delaware     4071998     No
TSI North Bethesda, LLC
  Limited Liability Company   Yes   Delaware     3018427     No
TSI Norwalk, LLC
  Limited Liability Company   Yes   Delaware     4269791     No
TSI Oceanside, LLC
  Limited Liability Company   Yes   Delaware     4269012     No
TSI Old Bridge, LLC
  Limited Liability Company   Yes   Delaware     3057213     No
TSI Parsippany, LLC
  Limited Liability Company   Yes   Delaware     2928568     No
TSI Plainsboro, LLC
  Limited Liability Company   Yes   Delaware     2928573     No
TSI Port Jefferson, LLC
  Limited Liability Company   Yes   Delaware     4269018     No
TSI Princeton, LLC
  Limited Liability Company   Yes   Delaware     2750867     No
TSI Princeton North, LLC
  Limited Liability Company   Yes   Delaware     3946066     No
TSI Providence Downtown, LLC
  Limited Liability Company   Yes   Delaware     4411647     No
TSI Providence Eastside, LLC
  Limited Liability Company   Yes   Delaware     4411648     No
TSI Radnor, LLC
  Limited Liability Company   Yes   Delaware     4034032     No

 



--------------------------------------------------------------------------------



 



ANNEX A
Page 5

                                          Pledgor’s                    
Organization             Registered       Identification         Type of
Organization   Organization       Number   Transmitting     (or, if the Pledgor
is an   ?   Jurisdiction of   (or, if none, so   Utility? Exact Legal Name of
Each Pledgor   Individual, so indicate)   (Yes/No)   Organization   indicate)  
(Yes/No)
TSI Ramsey, LLC
  Limited Liability Company   Yes   Delaware     3138497     No
TSI Reade Street, LLC
  Limited Liability Company   Yes   Delaware     4269021     No
TSI Rego Park, LLC
  Limited Liability Company   Yes   Delaware     4269031     No
TSI Ridgewood, LLC
  Limited Liability Company   Yes   Delaware     3386883     No
TSI Rodin Place, LLC
  Limited Liability Company   Yes   Delaware     3026591     No
TSI Scarsdale, LLC
  Limited Liability Company   Yes   Delaware     4269037     No
TSI Seaport, LLC
  Limited Liability Company   Yes   Delaware     4269040     No
TSI Sheridan, LLC
  Limited Liability Company   Yes   Delaware     4269043     No
TSI Silver Spring, LLC
  Limited Liability Company   Yes   Delaware     3296686     No
TSI Smithtown, LLC
  Limited Liability Company   Yes   Delaware     4269048     No
TSI Society Hill, LLC
  Limited Liability Company   Yes   Delaware     3026597     No
TSI Soho, LLC
  Limited Liability Company   Yes   Delaware     4269052     No
TSI Somers, LLC
  Limited Liability Company   Yes   Delaware     4269058     No
TSI Somerset, LLC
  Limited Liability Company   Yes   Delaware     2928575     No
TSI South Bethesda, LLC
  Limited Liability Company   Yes   Delaware     3854033     No
TSI South End, LLC
  Limited Liability Company   Yes   Delaware     4269795     No
TSI South Park Slope, LLC
  Limited Liability Company   Yes   Delaware     4269064     No
TSI South Station, LLC
  Limited Liability Company   Yes   Delaware     4269797     No
TSI Springfield, LLC
  Limited Liability Company   Yes   Delaware     2928570     No
TSI Stamford Downtown, LLC
  Limited Liability Company   Yes   Delaware     4269799     No
TSI Stamford Post, LLC
  Limited Liability Company   Yes   Delaware     4269803     No
TSI Stamford Rinks, LLC
  Limited Liability Company   Yes   Delaware     4269807     No
TSI Staten Island, LLC
  Limited Liability Company   Yes   Delaware     4269070     No
TSI Sterling, LLC
  Limited Liability Company   Yes   Delaware     2978316     No
TSI Sunnyside, LLC
  Limited Liability Company   Yes   Delaware     4324681     No
TSI Syosset, LLC
  Limited Liability Company   Yes   Delaware     4269074     No
TSI University Management, LLC
  Limited Liability Company   Yes   Delaware     4269811     No
TSI Varick Street, LLC
  Limited Liability Company   Yes   Delaware     4269076     No
TSI Wall Street, LLC
  Limited Liability Company   Yes   Delaware     4269078     No
TSI Waltham, LLC
  Limited Liability Company   Yes   Delaware     3584187     No
TSI Washington, Inc.
  Corporation   Yes   Delaware     2195425     No
TSI Water Street, LLC
  Limited Liability Company   Yes   Delaware     4269087     No
TSI Watertown, LLC
  Limited Liability Company   Yes   Delaware     4269336     No
TSI Wayland, LLC
  Limited Liability Company   Yes   Delaware     4554568     No
TSI Wellesley, LLC
  Limited Liability Company   Yes   Delaware     4269148     No

 



--------------------------------------------------------------------------------



 



ANNEX A
Page 6

                                          Pledgor’s                    
Organization             Registered       Identification         Type of
Organization   Organization       Number   Transmitting     (or, if the Pledgor
is an   ?   Jurisdiction of   (or, if none, so   Utility? Exact Legal Name of
Each Pledgor   Individual, so indicate)   (Yes/No)   Organization   indicate)  
(Yes/No)
TSI Wellington Circle, LLC
  Limited Liability Company   Yes   Delaware     4160262     No
TSI West 14, LLC
  Limited Liability Company   Yes   Delaware     4269093     No
TSI West 16, LLC
  Limited Liability Company   Yes   Delaware     4269096     No
TSI West 23, LLC
  Limited Liability Company   Yes   Delaware     4269098     No
TSI West 38, LLC
  Limited Liability Company   Yes   Delaware     4269038     No
TSI West 41, LLC
  Limited Liability Company   Yes   Delaware     4269045     No
TSI West 44, LLC
  Limited Liability Company   Yes   Delaware     4269054     No
TSI West 48, LLC
  Limited Liability Company   Yes   Delaware     4269067     No
TSI West 52, LLC
  Limited Liability Company   Yes   Delaware     4269073     No
TSI West 73, LLC
  Limited Liability Company   Yes   Delaware     4269077     No
TSI West 76, LLC
  Limited Liability Company   Yes   Delaware     4269080     No
TSI West 80, LLC
  Limited Liability Company   Yes   Delaware     4269085     No
TSI West 94, LLC
  Limited Liability Company   Yes   Delaware     4269086     No
TSI West 115th Street, LLC
  Limited Liability Company   Yes   Delaware     4269131     No
TSI West 125, LLC
  Limited Liability Company   Yes   Delaware     4269090     No
TSI West 145th Street, LLC
  Limited Liability Company   Yes   Delaware     4239620     No
TSI West Caldwell, LLC
  Limited Liability Company   Yes   Delaware     2928566     No
TSI West Hartford, LLC
  Limited Liability Company   Yes   Delaware     4411640     No
TSI West Newton, LLC
  Limited Liability Company   Yes   Delaware     4269593     No
TSI West Nyack, LLC
  Limited Liability Company   Yes   Delaware     4269089     No
TSI West Springfield, LLC
  Limited Liability Company   Yes   Delaware     3131927     No
TSI Westborough, LLC
  Limited Liability Company   Yes   Delaware     4311117     No
TSI Westport, LLC
  Limited Liability Company   Yes   Delaware     4269809     No
TSI Westwood, LLC
  Limited Liability Company   Yes   Delaware     3478988     No
TSI Weymouth, LLC
  Limited Liability Company   Yes   Delaware     4269814     No
TSI White Plains City Center, LLC
  Limited Liability Company   Yes   Delaware     4269095     No
TSI White Plains, LLC
  Limited Liability Company   Yes   Delaware     4269100     No
TSI Whitestone, LLC
  Limited Liability Company   Yes   Delaware     4269102     No
TSI Woburn, LLC
  Limited Liability Company   Yes   Delaware     4411649     No
TSI Woodmere, LLC
  Limited Liability Company   Yes   Delaware     4269106     No

 



--------------------------------------------------------------------------------



 



ANNEX B
to
PLEDGE AGREEMENT
SCHEDULE OF SUBSIDIARIES

                  Jurisdiction of Entity   Ownership   Organization
Town Sports International, LLC
  Town Sports International Holdings, Inc.   New York
TSI 217 Broadway, LLC
  Town Sports International, LLC   Delaware
TSI Alexandria West, LLC
  Town Sports International, LLC   Delaware
TSI Allston, LLC
  Town Sports International, LLC   Delaware
TSI Arthro-Fitness Services, LLC
  Town Sports International, LLC   Delaware
TSI Astoria, LLC
  Town Sports International, LLC   Delaware
TSI Battery Park, LLC
  Town Sports International, LLC   Delaware
TSI Bay Ridge 86th Street, LLC
  Town Sports International, LLC   Delaware
TSI Bayridge, LLC
  Town Sports International, LLC   Delaware
TSI Bensonhurst, LLC
  Town Sports International, LLC   Delaware
TSI Boylston, LLC
  Town Sports International, LLC   Delaware
TSI Broadway, LLC
  Town Sports International, LLC   Delaware
TSI Brooklyn Belt, LLC
  Town Sports International, LLC   Delaware
TSI Brunswick, LLC
  Town Sports International, LLC   Delaware
TSI Bulfinch, LLC
  Town Sports International, LLC   Delaware
TSI Carmel, LLC
  Town Sports International, LLC   Delaware
TSI Cash Management, LLC
  Town Sports International, LLC   Delaware
TSI Central Square, LLC
  Town Sports International, LLC   Delaware
TSI Cobble Hill, LLC
  Town Sports International, LLC   Delaware
TSI Commack, LLC
  Town Sports International, LLC   Delaware
TSI Court Street, LLC
  Town Sports International, LLC   Delaware
TSI Croton, LLC
  Town Sports International, LLC   Delaware
TSI Danbury, LLC
  Town Sports International, LLC   Delaware
TSI Deer Park, LLC
  Town Sports International, LLC   Delaware
TSI Dobbs Ferry, LLC
  Town Sports International, LLC   Delaware
TSI Downtown Crossing, LLC
  Town Sports International, LLC   Delaware
TSI East 23, LLC
  Town Sports International, LLC   Delaware
TSI East 31, LLC
  Town Sports International, LLC   Delaware
TSI East 34, LLC
  Town Sports International, LLC   Delaware
TSI East 36, LLC
  Town Sports International, LLC   Delaware
TSI East 41, LLC
  Town Sports International, LLC   Delaware
TSI East 48, LLC
  Town Sports International, LLC   Delaware
TSI East 51, LLC
  Town Sports International, LLC   Delaware

 



--------------------------------------------------------------------------------



 



ANNEX B
Page 2

                  Jurisdiction of Entity   Ownership   Organization
TSI East 59, LLC
  Town Sports International, LLC   Delaware
TSI East 76, LLC
  Town Sports International, LLC   Delaware
TSI East 86, LLC
  Town Sports International, LLC   Delaware
TSI East 91, LLC
  Town Sports International, LLC   Delaware
TSI East Brunswick, LLC
  Town Sports International, LLC   Delaware
TSI East Meadow, LLC
  Town Sports International, LLC   Delaware
TSI Fenway, LLC
  Town Sports International, LLC   Delaware
TSI First Avenue, LLC
  Town Sports International, LLC   Delaware
TSI Forest Hills, LLC
  Town Sports International, LLC   Delaware
TSI Garden City, LLC
  Town Sports International, LLC   Delaware
TSI Garnerville, LLC
  Town Sports International, LLC   Delaware
TSI Glendale, LLC
  Town Sports International, LLC   Delaware
TSI Grand Central, LLC
  Town Sports International, LLC   Delaware
TSI Great Neck, LLC
  Town Sports International, LLC   Delaware
TSI Greenwich, LLC
  Town Sports International, LLC   Delaware
TSI Hartsdale, LLC
  Town Sports International, LLC   Delaware
TSI Hawthorne, LLC
  Town Sports International, LLC   Delaware
TSI Herald, LLC
  Town Sports International, LLC   Delaware
TSI Hicksville, LLC
  Town Sports International, LLC   Delaware
TSI Holdings (CIP), LLC
  Town Sports International, LLC   Delaware
TSI Holdings (DC), LLC
  Town Sports International, LLC   Delaware
TSI Holdings (MA), LLC
  Town Sports International, LLC   Delaware
TSI Holdings (MD), LLC
  Town Sports International, LLC   Delaware
TSI Holdings (NJ), LLC
  Town Sports International, LLC   Delaware
TSI Holdings (PA), LLC
  Town Sports International, LLC   Delaware
TSI Holdings (VA), LLC
  Town Sports International, LLC   Delaware
TSI Huntington, LLC
  Town Sports International, LLC   Delaware
TSI Insurance, Inc.
  Town Sports International, LLC   New York
TSI International, Inc.
  Town Sports International, LLC   Delaware
TSI Irving Place, LLC
  Town Sports International, LLC   Delaware
TSI Jamaica Estates, LLC
  Town Sports International, LLC   Delaware
TSI Larchmont, LLC
  Town Sports International, LLC   Delaware
TSI Lincoln, LLC
  Town Sports International, LLC   Delaware
TSI Long Beach, LLC
  Town Sports International, LLC   Delaware
TSI Mamaroneck, LLC
  Town Sports International, LLC   Delaware
TSI Mercer Street, LLC
  Town Sports International, LLC   Delaware

 



--------------------------------------------------------------------------------



 



ANNEX B
Page 3

                  Jurisdiction of Entity   Ownership   Organization
TSI Midwood, LLC
  Town Sports International, LLC   Delaware
TSI Morris Park, LLC
  Town Sports International, LLC   Delaware
TSI Murray Hill, LLC
  Town Sports International, LLC   Delaware
TSI Nanuet, LLC
  Town Sports International, LLC   Delaware
TSI Natick, LLC
  Town Sports International, LLC   Delaware
TSI New Rochelle, LLC
  Town Sports International, LLC   Delaware
TSI Newbury Street, LLC
  Town Sports International, LLC   Delaware
TSI Norwalk, LLC
  Town Sports International, LLC   Delaware
TSI Oceanside, LLC
  Town Sports International, LLC   Delaware
TSI Port Jefferson, LLC
  Town Sports International, LLC   Delaware
TSI Providence Downtown, LLC
  Town Sports International, LLC   Delaware
TSI Providence Eastside, LLC
  Town Sports International, LLC   Delaware
TSI Reade Street, LLC
  Town Sports International, LLC   Delaware
TSI Rego Park, LLC
  Town Sports International, LLC   Delaware
TSI Scarsdale, LLC
  Town Sports International, LLC   Delaware
TSI Seaport, LLC
  Town Sports International, LLC   Delaware
TSI Sheridan, LLC
  Town Sports International, LLC   Delaware
TSI Smithtown, LLC
  Town Sports International, LLC   Delaware
TSI Soho, LLC
  Town Sports International, LLC   Delaware
TSI Somers, LLC
  Town Sports International, LLC   Delaware
TSI South Park Slope, LLC
  Town Sports International, LLC   Delaware
TSI Stamford Downtown, LLC
  Town Sports International, LLC   Delaware
TSI Stamford Post, LLC
  Town Sports International, LLC   Delaware
TSI Stamford Rinks, LLC
  Town Sports International, LLC   Delaware
TSI Staten Island, LLC
  Town Sports International, LLC   Delaware
TSI Sunnyside, LLC
  Town Sports International, LLC   Delaware
TSI Syosset, LLC
  Town Sports International, LLC   Delaware
TSI Varick Street, LLC
  Town Sports International, LLC   Delaware
TSI Wall Street, LLC
  Town Sports International, LLC   Delaware
TSI Water Street, LLC
  Town Sports International, LLC   Delaware
TSI West 14, LLC
  Town Sports International, LLC   Delaware
TSI West 16, LLC
  Town Sports International, LLC   Delaware
TSI West 23, LLC
  Town Sports International, LLC   Delaware
TSI West 38, LLC
  Town Sports International, LLC   Delaware
TSI West 41, LLC
  Town Sports International, LLC   Delaware
TSI West 44, LLC
  Town Sports International, LLC   Delaware

 



--------------------------------------------------------------------------------



 



ANNEX B
Page 4

                  Jurisdiction of Entity   Ownership   Organization
TSI West 48, LLC
  Town Sports International, LLC   Delaware
TSI West 52, LLC
  Town Sports International, LLC   Delaware
TSI West 73, LLC
  Town Sports International, LLC   Delaware
TSI West 76, LLC
  Town Sports International, LLC   Delaware
TSI West 80, LLC
  Town Sports International, LLC   Delaware
TSI West 94, LLC
  Town Sports International, LLC   Delaware
TSI West 115th Street, LLC
  Town Sports International, LLC   Delaware
TSI West 125, LLC
  Town Sports International, LLC   Delaware
TSI West 145th Street, LLC
  Town Sports International, LLC   Delaware
TSI West Hartford, LLC
  Town Sports International, LLC   Delaware
TSI West Newton, LLC
  Town Sports International, LLC   Delaware
TSI West Nyack, LLC
  Town Sports International, LLC   Delaware
TSI Westborough, LLC
  Town Sports International, LLC   Delaware
TSI Westport, LLC
  Town Sports International, LLC   Delaware
TSI Weymouth, LLC
  Town Sports International, LLC   Delaware
TSI White Plains City Center, LLC
  Town Sports International, LLC   Delaware
TSI White Plains, LLC
  Town Sports International, LLC   Delaware
TSI Whitestone, LLC
  Town Sports International, LLC   Delaware
TSI Woodmere, LLC
  Town Sports International, LLC   Delaware
TSI Princeton, LLC
  TSI Brunswick, LLC   Delaware
TSI Chevy Chase, LLC
  TSI Holdings (DC), LLC   Delaware
TSI Columbia Heights, LLC
  TSI Holdings (DC), LLC   Delaware
TSI Connecticut Avenue, LLC
  TSI Holdings (DC), LLC   Delaware
TSI Dupont Circle, Inc.
  TSI Holdings (DC), LLC   Delaware
TSI Dupont II, Inc.
  TSI Holdings (DC), LLC   Delaware
TSI F Street, LLC
  TSI Holdings (DC), LLC   Delaware
TSI Gallery Place, LLC
  TSI Holdings (DC), LLC   Delaware
TSI Georgetown, LLC
  TSI Holdings (DC), LLC   Delaware
TSI Glover, LLC
  TSI Holdings (DC), LLC   Delaware
TSI K Street, LLC
  TSI Holdings (DC), LLC   Delaware
TSI M Street, LLC
  TSI Holdings (DC), LLC   Delaware
TSI University Management, LLC
  TSI Holdings (DC), LLC   Delaware
TSI Washington, Inc.
  TSI Holdings (DC), LLC   Delaware
TSI Andover, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Davis Square, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Dedham, LLC
  TSI Holdings (MA), LLC   Delaware

 



--------------------------------------------------------------------------------



 



ANNEX B
Page 5

                  Jurisdiction of Entity   Ownership   Organization
TSI Framingham, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Franklin (MA), LLC
  TSI Holdings (MA), LLC   Delaware
TSI Lexington (MA), LLC
  TSI Holdings (MA), LLC   Delaware
TSI Lynnfield, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Newton, LLC
  TSI Holdings (MA), LLC   Delaware
TSI South End, LLC
  TSI Holdings (MA), LLC   Delaware
TSI South Station, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Waltham, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Watertown, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Wayland, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Wellesley, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Wellington Circle, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Woburn, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Bethesda, LLC
  TSI Holdings (MD), LLC   Delaware
TSI Germantown, LLC
  TSI Holdings (MD), LLC   Delaware
TSI North Bethesda, LLC
  TSI Holdings (MD), LLC   Delaware
TSI Silver Spring, LLC
  TSI Holdings (MD), LLC   Delaware
TSI South Bethesda, LLC
  TSI Holdings (MD), LLC   Delaware
TSI Bayonne, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Butler, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Cherry Hill, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Clifton, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Colonia, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Englewood, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Fort Lee, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Franklin Park, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Freehold, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Hoboken, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Hoboken North, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Jersey City, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Livingston, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Mahwah, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Marlboro, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Matawan, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Montclair, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Newark, LLC
  TSI Holdings (NJ), LLC   Delaware

 



--------------------------------------------------------------------------------



 



ANNEX B
Page 6

                  Jurisdiction of Entity   Ownership   Organization
TSI No Sweat, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Old Bridge, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Parsippany, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Plainsboro, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Princeton North, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Ramsey, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Ridgewood, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Somerset, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Springfield, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI West Caldwell, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Westwood, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Ardmore, LLC
  TSI Holdings (PA), LLC   Delaware
TSI Highpoint, LLC
  TSI Holdings (PA), LLC   Delaware
TSI Market Street, LLC
  TSI Holdings (PA), LLC   Delaware
TSI Radnor, LLC
  TSI Holdings (PA), LLC   Delaware
TSI Rodin Place, LLC
  TSI Holdings (PA), LLC   Delaware
TSI Society Hill, LLC
  TSI Holdings (PA), LLC   Delaware
TSI Alexandria, LLC
  TSI Holdings (VA), LLC   Delaware
TSI Clarendon, LLC
  TSI Holdings (VA), LLC   Delaware
TSI Fairfax, LLC
  TSI Holdings (VA), LLC   Delaware
TSI Sterling, LLC
  TSI Holdings (VA), LLC   Delaware
TSI West Springfield, LLC
  TSI Holdings (VA), LLC   Delaware
Town Sports AG
  TSI International, Inc.   Switzerland

 



--------------------------------------------------------------------------------



 



ANNEX C
to
PLEDGE AGREEMENT
SCHEDULE OF STOCK

1.   Town Sports International, LLC

                                                                             
Sub-clause of                                     Section 3.2(a)     Type of  
Number of   Certificate   Percentage   of Pledge Name of Issuing Corporation  
Shares   Shares   No.   Owned   Agreement
TSI Insurance, Inc.
  Common     100,000       2       100 %     3.2 (a)(i)
TSI International, Inc.
  Common     100       2       100 %     3.2 (a)(i)

2.   TSI Holdings (DC), LLC

                                                                             
Sub-clause of                                     Section 3.2(a)     Type of  
Number of   Certificate   Percentage   of Pledge Name of Issuing Corporation  
Shares   Shares   No.   Owned   Agreement
TSI Dupont Circle, Inc.
  Common     100       3       100 %     3.2 (a)(i)
TSI Dupont II, Inc.
  Common     100       2       100 %     3.2 (a)(i)
TSI Washington, Inc.
  Common     100       3       100 %     3.2 (a)(i)

3.   TSI International, Inc.

                                                                             
Sub-clause of                                     Section 3.2(a)     Type of  
Number of   Certificate   Percentage   of Pledge Name of Issuing Corporation  
Shares   Shares   No.   Owned   Agreement
Town Sports AG
  Common     1298       7       65 %     3.2 (a)(i)

 



--------------------------------------------------------------------------------



 



ANNEX D
to
PLEDGE AGREEMENT
SCHEDULE OF NOTES
None.

 



--------------------------------------------------------------------------------



 



ANNEX E
to
PLEDGE AGREEMENT
SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

1.   Town Sports International Holdings, Inc.

                          Sub-clause of Name of Issuing Limited Liability      
Percentage   Section 3.2(a) of Company   Type of Interest   Owned   Pledge
Agreement
Town Sports International, LLC
  Limited Liability Company   100%   3.2(a)(ii)

2.   Town Sports International, LLC

                                  Sub-clause of Name of Issuing Limited
Liability       Percentage   Section 3.2(a) of Company   Type of Interest  
Owned   Pledge Agreement
TSI Alexandria West, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Arthro-Fitness Services, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Astoria, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Battery Park, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Bay Ridge 86th Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Bayridge, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Bensonhurst, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Broadway, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI 217 Broadway, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Brooklyn Belt, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Carmel, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Cash Management, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Cobble Hill, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Commack, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Court Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Croton, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Deer Park, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Dobbs Ferry, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East Brunswick, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East Meadow, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 23, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 31, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

 



--------------------------------------------------------------------------------



 



ANNEX E
Page 2

                                  Sub-clause of Name of Issuing Limited
Liability       Percentage   Section 3.2(a) of Company   Type of Interest  
Owned   Pledge Agreement
TSI East 34, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 36, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 41, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 48, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 51, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 59, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 76, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 86, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 91, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI First Avenue, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Forest Hills, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Garden City, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Garnerville, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Grand Central, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Great Neck, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Glendale, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Hartsdale, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Hawthorne, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Herald, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Hicksville, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Huntington, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Irving Place, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Jamaica Estates, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Larchmont, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Lincoln, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Long Beach, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Mamaroneck, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Mercer Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Midwood, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Morris Park, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Murray Hill, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Nanuet, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI New Rochelle, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Oceanside, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Port Jefferson, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

 



--------------------------------------------------------------------------------



 



ANNEX E
Page 3

                                  Sub-clause of Name of Issuing Limited
Liability       Percentage   Section 3.2(a) of Company   Type of Interest  
Owned   Pledge Agreement
TSI Providence Downtown, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Providence Eastside, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Reade Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Rego Park, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Scarsdale, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Seaport, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Sheridan, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Smithtown, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Soho, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Somers, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI South Park Slope, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Staten Island, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Sunnyside, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Syosset, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Varick Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Wall Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Water Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 14, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 16, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 23, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 38, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 41, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 44, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 48, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 52, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 73, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 76, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 80, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 94, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 115th Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 125, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 145th Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West Nyack, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Westborough, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI White Plains, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

 



--------------------------------------------------------------------------------



 



ANNEX E
Page 4

                                  Sub-clause of Name of Issuing Limited
Liability       Percentage   Section 3.2(a) of Company   Type of Interest  
Owned   Pledge Agreement
TSI White Plains City Center, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Whitestone, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Woodmere, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Allston, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Boylston, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Bulfinch, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Central Square, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Downtown Crossing, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Fenway, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Natick, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Newbury Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West Newton, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Weymouth, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Danbury, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Greenwich, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Norwalk, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Stamford Downtown, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Stamford Post, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Stamford Rinks, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West Hartford, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Westport, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Holdings (DC), LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Holdings (MA), LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Holdings (MD), LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Holdings (NJ), LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Brunswick, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Holdings (CIP), LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Holdings (PA), LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Holdings (VA), LLC
  Limited Liability Company     100 %   3.2(a)(ii)

 



--------------------------------------------------------------------------------



 



ANNEX E
Page 5

3.   TSI Holdings (MD), LLC

                                  Sub-clause of Name of Issuing Limited
Liability       Percentage   Section 3.2(a) of Company   Type of Interest  
Owned   Pledge Agreement
TSI Bethesda, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Germantown, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI North Bethesda, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Silver Spring, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI South Bethesda, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

4.   TSI Holdings (VA), LLC

                                  Sub-clause of Name of Issuing Limited
Liability       Percentage   Section 3.2(a) of Company   Type of Interest  
Owned   Pledge Agreement
TSI Alexandria, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Clarendon, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Fairfax, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West Springfield, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Sterling, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

5.   TSI Holdings (PA), LLC

                                  Sub-clause of Name of Issuing Limited
Liability       Percentage   Section 3.2(a) of Company   Type of Interest  
Owned   Pledge Agreement
TSI Ardmore, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Highpoint, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Market Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Radnor, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Rodin Place, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Society Hill, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

6.   TSI Holdings (NJ), LLC

                                  Sub-clause of Section Name of Issuing Limited
      Percentage   3.2(a) of Pledge Liability Company   Type of Interest   Owned
  Agreement
TSI Bayonne, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Butler, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Cherry Hill, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Clifton, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Colonia, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Englewood, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

 



--------------------------------------------------------------------------------



 



ANNEX E
Page 6

                                  Sub-clause of Section Name of Issuing Limited
      Percentage   3.2(a) of Pledge Liability Company   Type of Interest   Owned
  Agreement
TSI Fort Lee, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Franklin Park, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Freehold, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Hoboken, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Hoboken North, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Jersey City, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Livingston, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Mahwah, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Marlboro, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Matawan, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Montclair, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Newark, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI No Sweat, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Old Bridge, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Parsippany, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Plainsboro, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Princeton North LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Ramsey, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Ridgewood, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Somerset, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Springfield, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West Caldwell, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Westwood, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

7.   TSI Holdings (MA), LLC

                                  Sub-clause of Section Name of Issuing Limited
      Percentage   3.2(a) of Pledge Liability Company   Type of Interest   Owned
  Agreement
TSI Andover, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Davis Square, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Dedham, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Framingham, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Franklin (MA), LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Lexington (MA), LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Lynnfield, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Newton, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI South End, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI South Station, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Waltham, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Watertown, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Wayland, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

 



--------------------------------------------------------------------------------



 



ANNEX E
Page 7

                                  Sub-clause of Section Name of Issuing Limited
      Percentage   3.2(a) of Pledge Liability Company   Type of Interest   Owned
  Agreement
TSI Wellesley, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Wellington Circle, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Woburn, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

8.   TSI Brunswick, LLC

                                  Sub-clause of Name of Issuing Limited      
Percentage   Section 3.2(a) of Liability Company   Type of Interest   Owned  
Pledge Agreement
TSI Princeton, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

9.   TSI Holdings (DC), LLC

                                  Sub-clause of Name of Issuing Limited
Liability       Percentage   Section 3.2(a) of Company   Type of Interest  
Owned   Pledge Agreement
TSI Chevy Chase, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Columbia Heights, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Connecticut Avenue, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI F Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Gallery Place, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Georgetown, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Glover, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI K Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI M Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI University Management, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

 



--------------------------------------------------------------------------------



 



ANNEX F
to
PLEDGE AGREEMENT
SCHEDULE OF PARTNERSHIP INTERESTS

1.   TSI Dupont, Inc.

                                  Sub-clause of                 Section 3.2(a)  
      Percentage   of Pledge Name of Issuing Partnership   Type of Interest  
Owned1   Agreement
Kalorama Sports Management Associates
  Partnership Interest     45 %   3.2(a)(ii)

2.   TSI Washington, Inc.

                                  Sub-clause of                 Section 3.2(a)  
              of Pledge Name of Issuing Partnership   Type of Interest  
Percentage Owned   Agreement
Capitol Hill Squash Club Associates
  Limited Partnership Interest     20 %   3.2(a)(ii)

 

1   Percentage is reflective of the estimated profit sharing percentage related
to these Limited Partnership Investments.

 



--------------------------------------------------------------------------------



 



ANNEX G
to
PLEDGE AGREEMENT
SCHEDULE OF CHIEF EXECUTIVE OFFICES

      Name of Pledgor   Address(es) of Chief Executive Office
Town Sports International Holdings, Inc.
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
Town Sports International, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
TSI 217 Broadway, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
TSI Alexandria, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
TSI Alexandria West, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
TSI Allston, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
TSI Andover, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Ardmore, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Arthro-Fitness Services, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Astoria, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Battery Park, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bay Ridge 86th Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bayonne, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bayridge, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bensonhurst, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bethesda, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX G
Page 2

      Name of Pledgor   Address(es) of Chief Executive Office
TSI Boylston, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Broadway, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Brooklyn Belt, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Brunswick, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bulfinch, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Butler, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Carmel, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Cash Management, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Central Square, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Cherry Hill, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Chevy Chase, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Clarendon, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Clifton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Cobble Hill, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Colonia, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Columbia Heights, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Commack, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Connecticut Avenue, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX G
Page 3

      Name of Pledgor   Address(es) of Chief Executive Office
TSI Court Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

TSI Croton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Danbury, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Davis Square, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Dedham, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Deer Park, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Dobbs Ferry, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Downtown Crossing, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Dupont Circle, Inc.
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Dupont II, Inc.
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East Brunswick, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East Meadow, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 23, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 31, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 34, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 36, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 41, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 48, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001


 



--------------------------------------------------------------------------------



 



ANNEX G
Page 4

      Name of Pledgor   Address(es) of Chief Executive Office
TSI East 51, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 59, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 76, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 86, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 91, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Englewood, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI F Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Fairfax, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Fenway, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI First Avenue, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Forest Hills, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Fort Lee, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Framingham, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Franklin (MA), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Franklin Park, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Freehold, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Gallery Place, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Garden City, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Garnersville, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX G
Page 5

      Name of Pledgor   Address(es) of Chief Executive Office
TSI Georgetown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Germantown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Glendale, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Glover, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Grand Central, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Great Neck, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Greenwich, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Hartsdale, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Hawthorne, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Herald, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Hicksville, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Highpoint, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Hoboken, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Hoboken North, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (CIP), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (DC), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (MA), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (MD), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX G
Page 6

      Name of Pledgor   Address(es) of Chief Executive Office
TSI Holdings (NJ), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (PA), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (VA), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Huntington, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI International, Inc.
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Irving Place, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Jamaica Estates, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Jersey City, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI K Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Larchmont, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Lexington (MA), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Lincoln, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Livingston, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Long Beach, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Lynnfield, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI M Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Mahwah, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Mamaroneck, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX G
Page 7

      Name of Pledgor   Address(es) of Chief Executive Office
TSI Market Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Marlboro, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Matawan, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Mercer Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Midwood, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Montclair, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Morris Park, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Murray Hill, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Nanuet, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Natick, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI New Rochelle, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Newark, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Newbury Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Newton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI No Sweat, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI North Bethesda, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Norwalk, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Oceanside, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX G
Page 8

      Name of Pledgor   Address(es) of Chief Executive Office
TSI Old Bridge, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Parsippany, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Plainsboro, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Port Jefferson, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Princeton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Princeton North, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Providence Downtown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Providence Eastside, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Radnor, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Ramsey, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Reade Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Rego Park, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Ridgewood, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Rodin Place, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Scarsdale, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Seaport, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Sheridan, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Silver Spring, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX G
Page 9

      Name of Pledgor   Address(es) of Chief Executive Office
TSI Smithtown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Society Hill, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Soho, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Somers, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Somerset, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI South Bethesda, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI South End, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI South Park Slope, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI South Station, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Springfield, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Stamford Downtown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Stamford Post, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Stamford Rinks, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Staten Island, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Sterling, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Sunnyside, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Syosset, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI University Management, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX G
Page 10

      Name of Pledgor   Address(es) of Chief Executive Office
TSI Varick Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Wall Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Waltham, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Washington, Inc.
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Water Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Watertown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Wayland, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Wellesley, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Wellington Circle, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Caldwell, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Hartford, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Newton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Nyack, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Springfield, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 14, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 16, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 23, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 38, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX G
Page 11

      Name of Pledgor   Address(es) of Chief Executive Office
TSI West 41, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 44, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 48, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 52, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 73, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 76, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 80, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 94, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 115th Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 125, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 145th Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Westborough, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Westport, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Westwood, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Weymouth, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI White Plains City Center, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI White Plains, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Whitestone, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX G
Page 12

      Name of Pledgor   Address(es) of Chief Executive Office
TSI Woburn, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Woodmere, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX H
to
PLEDGE AGREEMENT
Form of Agreement Regarding Uncertificated Securities, Limited Liability
Company Interests and Partnership Interests
          AGREEMENT (as amended, modified, restated and/or supplemented from
time to time, this “Agreement”), dated as of ___________, among the undersigned
pledgor (the “Pledgor”), Deutsche Bank Trust Company Americas, not in its
individual capacity but solely as Collateral Agent (the “Pledgee”), and
__________, as the issuer of the [Uncertificated Securities] [Limited Liability
Company Interests] [Partnership Interests] (defined below) (the “Issuer”).
W I T N E S S E T H :
          WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have
entered into a Pledge Agreement, dated as of May 11, 2011 (as amended, modified,
restated and/or supplemented from time to time, the “Pledge Agreement”), under
which, among other things, in order to secure the payment of the Obligations (as
defined in the Pledge Agreement), the Pledgor has or will pledge to the Pledgee
for the benefit of the Secured Creditors (as defined in the Pledge Agreement),
and grant a security interest in favor of the Pledgee for the benefit of the
Secured Creditors in, all of the right, title and interest of the Pledgor in and
to any and [all “uncertificated securities” (as defined in Section 8-102(a)(18)
of the Uniform Commercial Code, as adopted in the State of New York)
(“Uncertificated Securities”)] [Partnership Interests (as defined in the Pledge
Agreement)] [Limited Liability Company Interests (as defined in the Pledge
Agreement)] issued from time to time by the Issuer, whether now existing or
hereafter from time to time acquired by the Pledgor (with all of such
[Uncertificated Securities] [Partnership Interests] [Limited Liability Company
Interests] being herein collectively called the “Issuer Pledged Interests”); and
          WHEREAS, the Pledgor desires the Issuer to enter into this Agreement
in order to protect and perfect the security interest of the Pledgee under the
Pledge Agreement in the Issuer Pledged Interests, to vest in the Pledgee control
of the Issuer Pledged Interests and to provide for the rights of the parties
under this Agreement;
          NOW THEREFORE, in consideration of the premises and the mutual
promises and agreements contained herein, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
          1. The Pledgor hereby irrevocably authorizes and directs the Issuer,
and the Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its permitted successors and assigns) regarding
any and all of the Issuer Pledged Interests without the further consent by the
registered owner (including the Pledgor), and, after receiving a notice from the
Pledgee stating that an “Event of Default” has occurred and is

 



--------------------------------------------------------------------------------



 



Annex H
Page 2
continuing, not to comply with any instructions or orders regarding any or all
of the Issuer Pledged Interests originated by any person or entity other than
the Pledgee (and its permitted successors and assigns) or a court of competent
jurisdiction.
          2. The Issuer hereby certifies that (i) no notice of any security
interest, lien or other encumbrance or claim affecting the Issuer Pledged
Interests (other than the security interest of the Pledgee) has been received by
it, and (ii) the security interest of the Pledgee in the Issuer Pledged
Interests has been registered in the books and records of the Issuer.
          3. The Issuer hereby represents and warrants that (i) the pledge by
the Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Pledgee, for the benefit of the Secured
Creditors, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the Issuer
Pledged Interests, and (ii) the Issuer Pledged Interests fully paid and
nonassessable.
          4. All notices, statements of accounts, reports, prospectuses,
financial statements and other communications to be sent to the Pledgor by the
Issuer in respect of the Issuer will also be sent to the Pledgee at the
following address:
60 Wall Street
New York, New York 10005
Attention: Carin Keegan
Telephone No.: (212) 250-6083
Telecopier No.: (212) 797-5690
          5. Until the Pledgee shall have delivered written notice to the Issuer
that all of the Obligations have been paid in full (other than contingent
indemnification obligations which are not then due and payable) and this
Agreement is terminated, the Issuer will, upon receiving notice from the Pledgee
stating that an “Event of Default” has occurred and is continuing, send any and
all redemptions, distributions, interest or other payments in respect of the
Issuer Pledged Interests from the Issuer for the account of the Pledgor only by
wire transfers to the following address:
_______________________
_______________________
_______________________
ABA No.:_________________________
Account in the Name of:_____________
Account No.:______________________
          6. Except as expressly provided otherwise in Sections 4 and 5 above,
all notices, instructions, orders and communications hereunder shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or overnight courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by overnight courier, be effective when
deposited in the mails, delivered to the telegraph company, cable company or
overnight courier, as the case may be, or sent by telex or telecopier, except
that notices and communications to the Pledgee, the Pledgor or the Issuer shall
not be effective until received by

 



--------------------------------------------------------------------------------



 



Annex H
Page 3
the Pledgee, the Pledgor or the Issuer, as the case may be. All notices and
other communications shall be in writing and addressed as follows:

  (a)   if to the Pledgor, at:         __________________
__________________
__________________
__________________
Attention: _________
Telephone No.:
        Telecopier No.:     (b)   if to the Pledgee, at:         60 Wall Street
New York, New York 10005
Attention: Carin Keegan
Telephone No.: (212) 250-6083
Telecopier No.: (212) 797-5690     (c)   if to the Issuer, at:        
________________________
________________________
________________________

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.
          7. This Agreement shall be binding upon the successors and assigns of
the Pledgor and the Issuer and shall inure to the benefit of and be enforceable
by the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in the manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.
          8. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its principles of
conflict of laws.

 



--------------------------------------------------------------------------------



 



Annex H
Page 4
          IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have
caused this Agreement to be executed by their duly elected officers duly
authorized as of the date first above written.

                 
[                                                            ],    
 
      as Pledgor    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    
 
                DEUTSCHE BANK TRUST COMPANY AMERICAS,    
 
      not in its individual capacity but solely as Collateral Agent and Pledgee
   
 
           
 
  By  
   
 
     
 
Name:    
 
      Title:    
 
           
 
  By  

 
Name:    
 
      Title:    
 
                [                                                            ],
   
 
      as Issuer    
 
           
 
  By  

 
Name:    
 
      Title:    

 